


110 HR 1975 IH: Northern Rockies Ecosystem Protection

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1975
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Shays, Mr. Ackerman,
			 Mr. Allen,
			 Mr. Andrews,
			 Mr. Baird,
			 Mr. Berman,
			 Mr. Blumenauer,
			 Mr. Boswell,
			 Ms. Corrine Brown of Florida,
			 Mrs. Capps,
			 Mr. Castle,
			 Mr. Chandler,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Conyers, Mr. Costa,
			 Mr. Crowley,
			 Mr. Cummings,
			 Ms. DeLauro,
			 Mr. Dingell,
			 Mr. Doyle,
			 Mr. Engel,
			 Ms. Eshoo,
			 Mr. Farr, Mr. Fattah, Mr.
			 Frank of Massachusetts, Mr.
			 Gilchrest, Mr. Gonzalez,
			 Mr. Grijalva,
			 Ms. Harman,
			 Mr. Hastings of Florida,
			 Mr. Higgins,
			 Mr. Hinchey,
			 Mr. Hinojosa,
			 Mr. Holt, Ms. Hooley, Mr.
			 Inslee, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Kennedy,
			 Mr. Kildee,
			 Mr. Kind, Mr. Kucinich, Mr.
			 Langevin, Mr. Lantos,
			 Mr. Markey,
			 Mrs. McCarthy of New York,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. George Miller of California,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Olver,
			 Mr. Pallone,
			 Mr. Rahall,
			 Ms. Roybal-Allard,
			 Mr. Rush, Ms. Schakowsky, Mr.
			 Serrano, Ms. Slaughter,
			 Ms. Solis,
			 Mr. Stark,
			 Mr. Tanner,
			 Mr. Thompson of California,
			 Mr. Towns,
			 Mr. Van Hollen,
			 Mr. Walsh of New York,
			 Ms. Wasserman Schultz,
			 Ms. Watson,
			 Mr. Wexler, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Natural Resources
		
		A BILL
		To designate certain National Forest System lands and
		  public lands under the jurisdiction of the Secretary of the Interior in the
		  States of Idaho, Montana, Oregon, Washington, and Wyoming as wilderness, wild
		  and scenic rivers, wildland recovery areas, and biological connecting
		  corridors, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Northern Rockies Ecosystem Protection
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Title I—DESIGNATION OF WILDERNESS AREAS
					Sec. 101. Designation of certain National Forest System lands,
				National Park System lands, and Bureau of Land Management lands as
				wilderness.
					Sec. 102. Greater Glacier/Northern Continental Divide
				ecosystem.
					Sec. 103. Greater Yellowstone ecosystem.
					Sec. 104. Greater Salmon/Selway ecosystem.
					Sec. 105. Greater Cabinet/Yaak/Selkirk ecosystem.
					Sec. 106. Greater Hells Canyon ecosystem.
					Sec. 107. Islands in the Sky Wilderness.
					Sec. 108. Blackfeet Wilderness.
					Sec. 109. Administration.
					Sec. 110. Water.
					Title II—BIOLOGICAL CONNECTING CORRIDORS
					Sec. 201. Findings.
					Sec. 202. Designation of biological connecting
				corridors.
					Sec. 203. Treatment of biological connecting
				corridors.
					Sec. 204. Applicability of title.
					Sec. 205. Cooperative agreements and land trades and
				acquisitions.
					Sec. 206. Exemption of certain roads and highways.
					Title III—WILD AND SCENIC RIVERS DESIGNATIONS
					Sec. 301. Designation of wild and scenic rivers in Idaho,
				Montana, and Wyoming.
					Title IV—NATIONAL WILDLAND RESTORATION AND RECOVERY
				SYSTEM
					Sec. 401. Findings.
					Sec. 402. Definitions.
					Sec. 403. National Wildland Restoration and Recovery
				System.
					Sec. 404. Management of Recovery System.
					Sec. 405. National Wildland Recovery Corps.
					Title V—IMPLEMENTATION AND MONITORING
					Sec. 501. Implementation report.
					Sec. 502. Interagency team.
					Sec. 503. Roadless lands evaluation.
					Sec. 504. Native American uses.
					Title VI—RULES OF CONSTRUCTION
					Sec. 601. Water rights.
					Sec. 602. Indian tribes.
				
			2.FindingsThe Congress makes the following
			 findings:
			(1)Many areas of
			 undeveloped National Forest System lands, National Park System lands, and
			 public lands administered by the Bureau of Land Management in the States of
			 Idaho, Montana, Oregon, Washington, and Wyoming possess outstanding natural
			 characteristics which give them high values as wilderness, parks, and wild and
			 scenic rivers and will, if properly preserved, be an enduring resource of
			 wilderness, wild land areas, and biodiversity for the benefit of the American
			 people.
			(2)The Northern
			 Rockies Bioregion contains the most diverse array of wild lands remaining south
			 of Canada, providing sanctuary for a host of species listed as threatened or
			 endangered under section 4(c) of the Endangered
			 Species Act of 1973 (16 U.S.C. 1533(c)). These national interest
			 public lands are among the most popular wild lands in the United States,
			 embracing greater ecosystems and national treasures such as the Greater
			 Yellowstone, Greater Glacier/Northern Continental Divide, Greater Hells
			 Canyon/Wallowa, Greater Salmon/Selway, and Greater Cabinet/Yaak/Selkirk
			 ecosystems.
			(3)The natural ecosystems in the Northern
			 Rockies Bioregion are largely dependent on National Forest System lands,
			 National Park System lands, and public lands administered by the Bureau of Land
			 Management, and the ecological productivity and diversity of resources these
			 Federal public lands provide. Conservation of roadless areas on these public
			 lands, which produces clean water, protects native fisheries and native flora
			 and fauna, and provides scenic and recreational qualities, also preserves
			 options for sustainable economics through activities such as hunting, fishing,
			 and wilderness-based recreation.
			(4)The headwaters of
			 several major river systems, including the Columbia, Snake, Green, Missouri and
			 Saskatchewan Rivers, originate in the Northern Rockies Bioregion, and these
			 rivers send their waters to three different oceans. These waters are of
			 tremendous economic importance to farming and ranching operations, municipal
			 water supplies, and water-based recreation, including fishing and boating.
			 Protection of this world class water resource will enhance these uses, reduce
			 costs for water treatment and irrigation, and increase native fish
			 populations.
			(5)The wildlife treasures of the Northern
			 Rockies are of international significance and contain remarkably intact large
			 mammalian fauna and rare and unique plant life. Wildlife habitat fragmentation
			 due to roadbuilding, timber harvest, mining, oil and gas exploration, lack of
			 interagency cooperation, and other activities has severe effects on the
			 wildlife populations (including those listed as threatened or endangered under
			 section 4(c) of the Endangered Species Act of
			 1973 (16 U.S.C. 1533(c))) and their habitat, the water quality, the
			 ancient forests, and the greater ecosystems of the Northern Rockies Bioregion.
			 The overemphasis on resource extraction from National Forest System lands and
			 public lands administered by the Bureau of Land Management has compromised
			 ecosystem integrity and detracted from economic diversification opportunities.
			 Economic instability and high unemployment in rural, resource-dependent
			 communities is a common result of overexploitation of these lands.
			(6)Continued
			 fragmentation and development of the remaining roadless and essentially
			 roadless ecosystems and biological connectors of the Northern Rockies would
			 cause a loss to the Nation of an entire wild land region and of the only
			 remaining areas south of Canada still pristine enough to support populations of
			 caribou, gray wolves, grizzly bears, anadromous fish, and numerous other rare
			 and endangered plant and animal life all in one intact bioregion.
			(7)Since the 1936
			 roadless area inventory completed by Bob Marshall, millions of acres of
			 roadless wild lands have been developed in the Northern Rockies. Extensive
			 fragmentation of wild lands and wildlife habitat has resulted in the listing of
			 several species as threatened or endangered and reduced the numbers and range
			 of many others, including anadromous fish.
			(8)The natural ecosystems of the Northern
			 Rockies Bioregion also serve as educational and research centers for on-site
			 studies in biology, geology, astronomy and other sciences. The pristine nature
			 of the National Forest System lands, National Park System lands, and public
			 lands administered by the Bureau of Land Management in the Northern Rockies
			 Bioregion helps local communities attract new residents and businesses based on
			 local quality of life.
			(9)A
			 review of the current situation in the Northern Rockies has revealed the urgent
			 need for an ecological reserve system for the Northern Rockies Bioregion, which
			 includes core ecosystem reserve areas and biological connecting corridors
			 necessary to ensure wildlife movements and genetic interchange between the core
			 reserve areas.
			(10)The economic
			 value to the Nation of most of these undeveloped areas, left in their natural
			 state, greatly exceeds any potential return to the Treasury of the United
			 States from timber harvest and development. If current Federal land management
			 in the Northern Rockies continues to result in the development of roadless
			 areas, the American public will be using its tax dollars to fund permanent
			 reductions in wilderness, water quality, fish and wildlife habitat, and species
			 and biological diversity.
			(11)Instead, this Act
			 provides opportunities for employment in outdoor trades by establishing
			 rehabilitation zones on specific tracts of damaged Federal land where active
			 restoration work will occur. This Act will provide contracts for local
			 businesses and renew the intrinsic economic, social and cultural benefits that
			 result from productive land. Federal land rehabilitation projects represent a
			 direct benefit to the local economy and reduce the loss to American taxpayers
			 caused by below-cost timber sales and other subsidized resource
			 extraction.
			(12)The congressional review of roadless areas
			 within the National Forest System, National Park System, and public lands
			 administered by the Bureau of Land Management in the States of Idaho, Montana,
			 Oregon, Washington, and Wyoming has identified areas which, on the basis of
			 their land form, ecosystem, associated fish and wildlife, economic value, and
			 location will help to fulfill the role of the United States Forest Service,
			 National Park Service, and Bureau of Land Management to ensure a quality
			 National Wilderness Preservation System. The review has identified other areas
			 which may have outstanding values as wild and scenic rivers. The review has
			 also identified areas which may not possess outstanding wilderness attributes
			 and should not now be designated as components of the National Wilderness
			 Preservation System, but which should be studied to determine their role in
			 maintaining biological diversity in the Northern Rockies.
			(13)Many areas of National Forest System lands
			 and public lands administered by the Bureau of Land Management have been
			 damaged and their productivity reduced by unwise development practices, which
			 have also impaired ecosystem function and biological diversity. The Island Park
			 area adjacent to Yellowstone National Park contains large clear-cut areas right
			 up to the park boundary. Efforts should be made to return these areas to their
			 former ecological health and native diversity by designating them as components
			 of a new National Wildland Restoration and Recovery System. These efforts
			 should seek to ensure that vital ecosystem components are restored, especially
			 in areas where wildlife travel corridors and native fish and wildlife
			 populations have been damaged or eliminated. Restoration efforts should seek to
			 ensure and maintain genetic interchange, biological diversity, and restoration
			 of native species diversity throughout the Northern Rockies Bioregion.
			(14)Backcountry areas of the National Park
			 System have been damaged by inappropriate management, despite policies that
			 require that recommended wilderness be administered as wilderness. An emphasis
			 on structures and motorized equipment, and in some instances developed
			 backcountry campsites, have all detracted from and degraded the
			 wilderness character of these backcountry areas.
			(15)Federal agencies
			 entrusted with managing the natural resources of the Northern Rockies Bioregion
			 operate under contradictory congressional mandates, and thus are in dissension
			 over management policies which involve common resources and greater ecosystems.
			 Existing agency structures and regulatory mechanisms have proven unsatisfactory
			 for responsible management of nationally important ecosystems on public lands.
			 Existing laws and regulations have not been sufficient to establish and
			 maintain agency accountability for public resources.
			(16)This Act does not
			 affect private existing rights.
			3.Purposes
			(a)In
			 generalThe purposes of this Act are—
				(1)to designate certain National Forest System
			 lands, certain National Park System lands, and certain public lands
			 administered by the Bureau of Land Management in the States of Idaho, Montana,
			 Oregon, Washington, and Wyoming as components of the National Wilderness
			 Preservation System;
				(2)to designate certain National Forest System
			 lands, public lands administered by the Bureau of Land Management, and
			 watercourses on these lands in the States of Montana, Idaho, and Wyoming as
			 components of the National Wild and Scenic Rivers System;
				(3)to
			 establish a pilot system of National Wildland Restoration and Recovery Areas
			 and a Wildlands Recovery Corps to help restore biological diversity and native
			 species; and
				(4)to establish a
			 system of biological connecting corridors between the core ecosystems in the
			 Northern Rockies Bioregion.
				(b)Purpose of
			 DesignationsThe designations made by this Act are made in order
			 to—
				(1)promote,
			 perpetuate, and preserve the wilderness character of the area so
			 designated;
				(2)protect water
			 quality, watersheds, and wildlife habitat, including that of species listed as
			 threatened or endangered under section 4(c) of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1533(c));
				(3)protect the
			 ecological integrity and contiguity of major wild land ecosystems and their
			 interconnecting corridors identified by the United States Fish and Wildlife
			 Service, and other sources;
				(4)protect and maintain biological and native
			 species diversity and dispersal throughout the Northern Rockies
			 Bioregion;
				(5)promote and ensure
			 interagency cooperation in the implementation of integrated, holistic ecosystem
			 management and protection of the ecosystems and corridors covered by this Act
			 based upon principles from conservation biology;
				(6)preserve scenic,
			 historic, and cultural resources;
				(7)promote scientific
			 research, primitive recreation, solitude, physical and mental challenge, and
			 inspiration for the benefit of all of the American people;
				(8)avoid the
			 misinvestment of scarce capital in lands of marginal timber value; and
				(9)promote
			 ecologically and economically sustainable management in the Northern Rockies
			 Bioregion.
				4.DefinitionsFor purposes of this Act:
			(1)DevelopmentThe
			 term development means activities that eliminate the roadless and
			 wilderness characteristics of the land and includes ski resort facilities and
			 such activities as roadbuilding, timber harvest, mining, and oil and gas
			 drilling.
			(2)Greater
			 ecosystemThe term greater ecosystem, when used in
			 conjunction with the specific ecosystems protected under this Act, means the
			 ecological land units of sufficient scale to support and maintain populations
			 of large vertebrate species and the other native plant and animal species of
			 the units. These units are comprised of lands which are similar in regards to
			 topography, climate, and plant and animal species. The ecosystems in the
			 Northern Rockies are also defined in terms of the habitat of wildlife indicator
			 species listed as threatened or endangered under section 4(c) of the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1533(c)), including grizzly bear, gray wolf, bald eagle, and caribou,
			 and have been depicted on maps published by Federal agencies.
			(3)Northern rockies
			 bioregionThe term Northern Rockies Bioregion means
			 the portion of the Northern Rocky Mountains in the States of Montana, Idaho,
			 Wyoming, Oregon, and Washington, so referred to on maps referred to in this
			 Act.
			IDESIGNATION OF
			 WILDERNESS
			101.Designation of
			 certain National Forest System lands, National Park System lands, and Bureau of
			 Land Management lands as wildernessIn furtherance of the purpose of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain National Forest System lands,
			 National Park System lands, and public lands administered by the Bureau of Land
			 Management, as described in this title, in the States of Idaho, Montana,
			 Oregon, Washington, and Wyoming are designated as wilderness and, therefore, as
			 components of the National Wilderness Preservation System.
			102.Greater
			 Glacier/Northern Continental Divide ecosystem
				(a)FindingsThe
			 Congress makes the following findings:
					(1)The core of the
			 Greater Glacier/Northern Continental Divide ecosystem region is Glacier
			 National Park and the Bob Marshall Wilderness, which was the first wilderness
			 designated in the United States.
					(2)This ecosystem
			 includes unique lands, such as the Rocky Mountain Front, where grizzlies still
			 roam the prairies and America’s largest herd of bighorn sheep scales the craggy
			 peaks.
					(3)The Swan and
			 Mission mountain ranges contain some of Montana’s largest old growth forests
			 and pristine bull trout and westslope cutthroat trout spawning runs.
					(4)The Rocky Mountain
			 Gray Wolf is making a comeback in this ecosystem, and the ecosystem is home to
			 one of only two relatively large grizzly populations in the lower 48
			 States.
					(b)DesignationIn order to protect the unique Greater
			 Glacier/Northern Continental Divide ecosystem, the areas described in this
			 section, which together comprise approximately 2,155,433 acres, as generally
			 depicted on maps with titles corresponding to each area and dated ____, are
			 hereby designated as wilderness. The land designated as wilderness by this
			 section shall be incorporated into the wilderness indicated or, in the case of
			 wilderness designated by subsection (h), shall be known by the name given the
			 wilderness in that subsection. Each map shall be on file and available for
			 public inspection in the Office of the Chief of the Forest Service, the Office
			 of the Director of the Bureau of Land Management, or the Office of the Director
			 of the National Park Service.
				(c)Bob Marshall
			 Wilderness AdditionsThe following areas, consisting of a total
			 of approximately 546,881 acres, are incorporated into the Bob Marshall
			 Wilderness:
					(1)Choteau
			 Mountain/Teton High Peaks/Deep Creek areas, consisting of approximately 106,272
			 acres of land administered by the Lewis and Clark National Forest or the Bureau
			 of Land Management.
					(2)Renshaw area,
			 consisting of approximately 46,814 acres administered by the Lewis and Clark
			 National Forest or the Bureau of Land Management.
					(3)Swan Front area,
			 consisting of approximately 169,430 acres administered by the Flathead or Lolo
			 National Forest.
					(4)Swan Crest area,
			 consisting of approximately 89,351 acres administered by the Flathead National
			 Forest.
					(5)Limestone
			 Caves/Lost Jack areas, consisting of approximately 36,155 acres administered by
			 the Flathead National Forest.
					(6)Monture Creek area,
			 consisting of approximately 98,859 acres administered by the Lolo National
			 Forest.
					(d)Great Bear
			 Wilderness AdditionsThe following areas, consisting of a total
			 of approximately 61,100 acres, are incorporated into the Great Bear
			 Wilderness:
					(1)Middle Fork area,
			 consisting of approximately 40,413 acres administered by the Flathead National
			 Forest.
					(2)South Fork area,
			 consisting of approximately 20,687 acres administered by the Flathead National
			 Forest.
					(e)Scapegoat
			 Wilderness AdditionsThe following areas, consisting of a total
			 of approximately 125,179 acres, are incorporated into the Scapegoat
			 Wilderness:
					(1)Stonewall Mountain
			 area, consisting of approximately 55,071 acres administered by the Helena
			 National Forest.
					(2)Silver King/Falls
			 Creek areas, consisting of approximately 42,280 acres administered by the Lewis
			 and Clark or Helena National Forest.
					(3)Benchmark/Elk
			 Creek areas, consisting of approximately 27,828 acres administered by the Lewis
			 and Clark National Forest.
					(f)Mission
			 Mountains Wilderness AdditionsThe following areas, consisting of
			 a total of approximately 15,410 acres, are incorporated into the Mission
			 Mountains Wilderness:
					(1)Mission additions,
			 consisting of approximately 6,640 acres administered by the Flathead National
			 Forest.
					(2)Marshall Peak
			 area, consisting of approximately 8,770 acres administered by the Lolo National
			 Forest.
					(g)Rattlesnake
			 Wilderness AdditionsThe Rattlesnake additions consisting of
			 approximately 3,704 acres administered by the Lolo National Forest are
			 incorporated into the Rattlesnake Wilderness.
				(h)New National
			 Wilderness Preservation System ComponentsThe following areas are
			 designated as new components of the National Wilderness Preservation
			 System:
					(1)Glacier Wilderness, consisting of
			 approximately 927,550 acres administered by Glacier National Park.
					(2)Blackfeet
			 (Badger-Two Medicine) Wilderness, consisting of approximately 128,622 acres
			 administered by the Lewis and Clark National Forest.
					(3)Sawtooth Ridge
			 Wilderness, consisting of approximately 14,521 acres administered by the Lewis
			 and Clark National Forest.
					(4)Mt.
			 Hefty/Tuchuck/Thompson-Seton Wilderness, consisting of approximately 105,290
			 acres administered by the Flathead or Kootenai National Forest.
					(5)Le Beau
			 Wilderness, consisting of approximately 6,472 acres administered by the
			 Flathead or Kootenai National Forest.
					(6)Ten Lakes
			 Wilderness, consisting of approximately 48,351 acres administered by the
			 Kootenai National Forest.
					(7)Deadhorse Ridge
			 Wilderness, consisting of approximately 23,550 acres administered by the
			 Flathead National Forest.
					(8)Standard Peak
			 Wilderness, consisting of approximately 7,770 acres administered by the
			 Flathead National Forest.
					(9)Coal Ridge
			 Wilderness, consisting of approximately 16,480 acres administered by the
			 Flathead National Forest.
					(10)Benchmark Wilderness, consisting of
			 approximately 6,490 acres administered by the Flathead National Forest.
					(11)Lincoln Gulch
			 Wilderness, consisting of approximately 9,060 acres administered by the Helena
			 National Forest.
					(12)Anaconda Hill
			 Wilderness, consisting of approximately 19,606 acres administered by the Helena
			 National Forest.
					(13)Specimen Creek
			 Wilderness, consisting of approximately 13,494 acres administered by the Helena
			 National Forest.
					(14)Crater Mountain
			 Wilderness, consisting of approximately 9,612 acres administered by the Helena
			 National Forest.
					(15)Ogden Mountain
			 Wilderness, consisting of approximately 12,199 acres administered by the Helena
			 National Forest.
					(16)Nevada Mountain
			 Wilderness, consisting of approximately 54,092 acres administered by the Helena
			 National Forest.
					103.Greater Yellowstone
			 ecosystem
				(a)FindingsThe
			 Congress makes the following findings:
					(1)The core of the
			 greater Yellowstone region is Yellowstone National Park, the Nation’s first
			 national park.
					(2)This world-famous
			 region of geyser basins, towering mountains, abundant wildlife, and vast
			 forests contains the headwaters for many of the Nation’s most famous
			 blue-ribbon trout streams.
					(3)Small glaciers and
			 permanent snowfields cloak the rugged Teton and Beartooth mountains, which
			 contain several peaks greater than 12,000 feet.
					(4)Diverse habitat in
			 the region ranges from cactus desert lowlands to arctic tundra.
					(5)Wildlife in the
			 region includes the threatened grizzly bear, the Nation’s last wild bison herd,
			 trumpeter swans, and nearly 35,000 elk.
					(b)DesignationIn order to protect the unique ecosystem of
			 the greater Yellowstone region, the areas described in this section, which
			 comprise approximately 6,481,173 acres, as generally depicted on maps with
			 titles corresponding to each area and dated _____, are hereby designated as
			 wilderness. The land designated as wilderness by this section shall be
			 incorporated into the wilderness indicated or, in the case of wilderness
			 designated by subsection (n), shall be known by the name given the wilderness
			 in that subsection. Each map shall be on file and available for public
			 inspection in the Office of the Chief of the Forest Service, the Office of the
			 Director of the Bureau of Land Management, or the Office of the Director of the
			 Park Service.
				(c)Absaroka-Beartooth
			 Wilderness AdditionsThe Absaroka-Beartooth additions consisting
			 of approximately 264,549 acres administered by the Gallatin, Custer, or
			 Shoshone National Forest are incorporated into the Absaroka-Beartooth
			 Wilderness.
				(d)North Absaroka
			 Wilderness AdditionsThe North Absaroka additions consisting of
			 approximately 161,194 acres administered by the Shoshone or Gallatin National
			 Forest are incorporated into the North Absaroka Wilderness.
				(e)Washakie
			 Wilderness AdditionsThe Washakie additions consisting of
			 approximately 310,435 acres administered by the Shoshone National Forest or the
			 Bureau of Land Management are incorporated into the Washakie Wilderness.
				(f)Fitzpatrick
			 Wilderness AdditionsThe
			 following areas, consisting of a total of approximately 18,389 acres, are
			 incorporated into the Fitzpatrick Wilderness:
					(1)Fitzpatrick additions consisting of
			 approximately 3,994 acres administered by the Shoshone National Forest or the
			 Bureau of Land Management.
					(2)Bench Mark/Warm Springs area consisting of
			 approximately 14,395 acres administered by the Shoshone National Forest.
					(g)Teton Wilderness
			 AdditionsThe Teton Corridor Trailheads/Togwotee Pass additions
			 consisting of approximately 31,869 acres administered by the Bridger-Teton
			 National Forest are incorporated into the Teton Wilderness.
				(h)Gros Ventre
			 Wilderness AdditionsThe following areas, consisting of a total
			 of approximately 106,910 acres, are incorporated into the Gros Ventre
			 Wilderness:
					(1)Shoal Creek area,
			 consisting of approximately 24,418 acres administered by the Bridger-Teton
			 National Forest.
					(2)Gros Ventre
			 additions, consisting of approximately 82,492 acres administered by the
			 Bridger-Teton National Forest.
					(i)Bridger
			 Wilderness AdditionsThe Bridger additions consisting of
			 approximately 216,945 acres administered by the Bridger-Teton National Forest
			 are incorporated into the Bridger Wilderness.
				(j)Popo Agie
			 Wilderness AdditionsThe Popo Agie additions consisting of
			 approximately 47,754 acres administered by the Shoshone National Forest or the
			 Bureau of Land Management are incorporated into the Popo Agie
			 Wilderness.
				(k)Winegar Hole
			 Wilderness AdditionsThe
			 Winegar Hole additions consisting of approximately 4,851 acres administered by
			 the Caribou-Targhee National Forest are incorporated into the Winegar Hole
			 Wilderness.
				(l)Jedediah Smith
			 Wilderness AdditionsThe
			 Jedediah Smith additions consisting of approximately 51,430 acres administered
			 by the Bridger-Teton or Caribou-Targhee National Forest are incorporated into
			 the Jedediah Smith Wilderness.
				(m)Lee Metcalf
			 Wilderness AdditionsThe following areas, consisting of a total
			 of approximately 182,959 acres, are incorporated into the Lee Metcalf
			 Wilderness:
					(1)Cowboys Heaven
			 area, consisting of approximately 39,402 acres administered by the Gallatin or
			 Beaverhead-Deerlodge National Forests.
					(2)Lee Metcalf
			 additions, consisting of approximately 143,557 acres administered by the
			 Gallatin or Beaverhead-Deerlodge National Forests.
					(n)New National
			 Wilderness Preservation System ComponentsThe following areas are
			 designated as new components of the National Wilderness Preservation
			 System:
					(1)Yellowstone Wilderness, consisting of
			 approximately 2,032,721 acres administered by Yellowstone National Park.
					(2)Grand Teton
			 Wilderness, consisting of approximately 122,604 acres administered by Grand
			 Teton National Park.
					(3)Gallatin Range
			 Wilderness, consisting of approximately 221,000 acres administered by the
			 Gallatin National Forest.
					(4)Chico Peak
			 Wilderness, consisting of approximately 12,336 acres administered by the
			 Gallatin National Forest.
					(5)Madison Wilderness,
			 consisting of approximately 15,372 acres administered by the Gallatin National
			 Forest.
					(6)Lionhead Wilderness, consisting of
			 approximately 47,785 acres administered by the Gallatin or Caribou-Targhee
			 National Forests.
					(7)Line Creek
			 Plateau/Deep Lake Wilderness, consisting of approximately 130,561 acres
			 administered by the Custer or Shoshone National Forests.
					(8)Monument Ridge
			 Wilderness, consisting of approximately 17,720 acres administered by the
			 Bridger-Teton National Forest.
					(9)Munger Mountain
			 Wilderness, consisting of approximately 12,827 acres administered by the
			 Bridger-Teton National Forest.
					(10)Little Sheep
			 Mountain Wilderness, consisting of approximately 14,884 acres administered by
			 the Bridger-Teton National Forest.
					(11)Palisades
			 Wilderness, consisting of approximately 223,578 acres administered by the
			 Bridger-Teton or Caribou-Targhee National Forest.
					(12)Mt. Leidy
			 Highlands Wilderness, consisting of approximately 173,572 acres administered by
			 the Bridger-Teton National Forest.
					(13)Salt River Range
			 Wilderness, consisting of approximately 238,996 acres administered by the
			 Bridger-Teton National Forest.
					(14)Grayback Ridge
			 Wilderness, consisting of approximately 282,976 acres administered by the
			 Bridger-Teton National Forest.
					(15)Commissary Ridge
			 Wilderness, consisting of approximately 177,691 acres administered by the
			 Bridger-Teton National Forest.
					(16)South Wyoming
			 Range Wilderness, consisting of approximately 85,774 acres administered by the
			 Bridger-Teton National Forest.
					(17)Gannett
			 Hills/Spring Creek/Raymond Mountain Wilderness, consisting of approximately
			 135,436 acres administered by the Bridger-Teton or Caribout-Targhee National
			 Forest or the Bureau of Land Management.
					(18)Little Cottonwood
			 Wilderness, consisting of approximately 5,448 acres administered by the
			 Bridger-Teton National Forest.
					(19)North Mountain
			 Wilderness, consisting of approximately 9,951 acres administered by the
			 Bridger-Teton National Forest.
					(20)Grayback Ridge
			 East Wilderness, consisting of approximately 17,822 acres administered by the
			 Bridger-Teton National Forest.
					(21)Lake Mountain
			 Wilderness, consisting of approximately 16,750 acres administered by the
			 Bridger-Teton National Forest or the Bureau of Land Management.
					(22)Garns Mountain
			 Wilderness, consisting of approximately 104,077 acres administered by the
			 Caribou-Targhee National Forest.
					(23)Snake River
			 Wilderness, consisting of approximately 9,645 acres administered by the
			 Caribou-Targhee National Forest.
					(24)Warm River South
			 Wilderness, consisting of approximately 15,839 acres administered by the
			 Caribou-Targhee National Forest.
					(25)Warm River North
			 Wilderness, consisting of approximately 9,740 acres administered by the
			 Caribou-Targhee National Forest.
					(26)Bald Mountain
			 Wilderness, consisting of approximately 16,393 acres administered by the
			 Caribou-Targhee National Forest.
					(27)Bear Creek
			 Wilderness, consisting of approximately 117,272 acres administered by the
			 Caribou-Targhee National Forest.
					(28)Stump Creek
			 Wilderness, consisting of approximately 100,390 acres administered by the
			 Caribou-Targhee National Forest.
					(29)Caribou-Targhee Wilderness, consisting of
			 approximately 83,540 acres administered by the Caribou-Targhee National
			 Forest.
					(30)Poker Peak Wilderness, consisting of
			 approximately 19,795 acres administered by the Caribou-Targhee National
			 Forest.
					(31)Pole Creek Wilderness, consisting of
			 approximately 8,384 acres administered by the Caribou-Targhee National
			 Forest.
					(32)Schmid Peak Wilderness, consisting of
			 approximately 10,253 acres administered by the Caribou-Targhee National
			 Forest.
					(33)Sage Creek Wilderness, consisting of
			 approximately 17,455 acres administered by the Caribou-Targhee National
			 Forest.
					(34)Red Mountain
			 Wilderness, consisting of approximately 12,581 acres administered by the
			 Caribou-Targhee National Forest.
					(35)Huckleberry
			 Basin/Dry Ridge Wilderness, consisting of approximately 27,129 acres
			 administered by the Caribou-Targhee National Forest.
					(36)Meade Peak
			 Wilderness, consisting of approximately 44,947 acres administered by the
			 Caribou-Targhee National Forest.
					(37)Hell Hole
			 Wilderness, consisting of approximately 5,132 acres administered by the
			 Caribou-Targhee National Forest.
					(38)Gravelly
			 Mountains Wilderness, consisting of approximately 277,000 acres administered by
			 the Beaverhead-Deerlodge National Forest or the Bureau of Land
			 Management.
					(39)Snowcrest
			 Wilderness, consisting of approximately 105,000 acres administered by the
			 Beaverhead-Deerlodge National Forest or the Bureau of Land Management.
					(40)Tobacco Root
			 Mountains Wilderness, consisting of approximately 104,000 acres administered by
			 the Beaverhead-Deerlodge National Forest or the Bureau of Land
			 Management.
					(41)Madison Plateau Wilderness, consisting of
			 approximately 5,000 acres administered by the Gallatin National Forest.
					(42)Pass Creek
			 Wilderness, consisting of approximately 5,000 acres administered by the
			 Shoshone National Forest.
					(43)Bayer Mountain Wilderness, consisting of approximately 9,000 acres administered
			 by the Shoshone National Forest.
					(44)Little Popo Agie Canyon Wilderness, consisting of approximately 16,000 acres
			 administered by the Shoshone National Forest or the Bureau of Land
			 Management.
					104.Greater
			 Salmon/Selway ecosystem
				(a)FindingsThe
			 Congress makes the following findings:
					(1)The Greater
			 Salmon/Selway region is one of the most rugged and wild areas in America, and
			 one of the largest intact forest ecosystems in the temperate zones of the
			 Earth.
					(2)The core of the
			 region is comprised of the Frank Church-River of No Return and
			 Selway-Bitterroot Wilderness areas.
					(3)Swimming the
			 Salmon and Clearwater river systems, several species of salmon and sea-going
			 trout still make the 900 mile spawning journey from the Pacific Ocean to small
			 tributaries in the high mountain country.
					(4)Biological and
			 landscape diversity in the region is great, ranging from rocky, dry canyon
			 country to wet forests of ancient cedars many feet in diameter in the
			 Mallard-Larkins and other areas.
					(5)A
			 wide array of forest dwelling species reside in the region, and the gray wolf
			 is making a comeback.
					(b)DesignationIn order to protect the unique ecosystem of
			 the Greater Salmon/Selway region, the areas described in this section, which
			 comprise approximately 6,239,797 acres, as generally depicted on the maps with
			 titles corresponding to each area and dated ______, are hereby designated as
			 wilderness. The land designated as wilderness by this section shall be
			 incorporated into the wilderness indicated or, in the case of wilderness
			 designated by subsection (g) or (h), shall be known by the name given the
			 wilderness in that subsection. Each map shall be on file and available for
			 public inspection in the Office of the Chief of the Forest Service and the
			 Office of the Director of the Bureau of Land Management.
				(c)Frank
			 Church-River of No Return Wilderness AdditionsThe following
			 areas, consisting of a total of approximately 741,301 acres, are incorporated
			 into the Frank Church-River of No Return Wilderness:
					(1)Bluejoint area,
			 consisting of approximately 62,149 acres administered by the Bitterroot or
			 Salmon-Challis National Forest.
					(2)Camas Creek area,
			 consisting of approximately 100,843 acres administered by the Salmon-Challis
			 National Forest.
					(3)Blue Bunch area,
			 consisting of approximately 11,653 acres administered by the Salmon Challis or
			 Boise National Forest.
					(4)Loon Creek area,
			 consisting of approximately 103,898 acres administered by the Challis or
			 Sawtooth National Forest.
					(5)Carey Creek area,
			 consisting of approximately 10,019 acres administered by the Payette National
			 Forest or the Bureau of Land Management.
					(6)Pinnacle Peak
			 area, consisting of approximately 10,574 acres administered by the Payette
			 National Forest.
					(7)Placer Creek area,
			 consisting of approximately 7,801 acres administered by the Payette National
			 Forest.
					(8)Smith Creek area,
			 consisting of approximately 2,261 acres administered by the Payette National
			 Forest.
					(9)Cottontail
			 Point-Pilot Creek area, consisting of approximately 105,988 acres administered
			 by the Payette National Forest.
					(10)Bernard area,
			 consisting of approximately 20,039 acres administered by the Boise National
			 Forest.
					(11)Burnt Log area,
			 consisting of approximately 21,370 acres administered by the Boise National
			 Forest.
					(12)Whiskey area,
			 consisting of approximately 5,227 acres administered by the Boise National
			 Forest.
					(13)Nameless Creek
			 area, consisting of approximately 2,232 acres administered by the Boise
			 National Forest.
					(14)Tennessee area,
			 consisting of approximately 616 acres administered by the Boise National
			 Forest.
					(15)Poker Meadows
			 area, consisting of approximately 969 acres administered by the Boise National
			 Forest.
					(16)Black Lake area,
			 consisting of approximately 5,815 acres administered by the Boise National
			 Forest.
					(17)Panther Creek
			 area, consisting of approximately 29,729 acres administered by the
			 Salmon-Challis National Forest.
					(18)McEleny area,
			 consisting of approximately 3,041 acres administered by the Salmon-Challis
			 National Forest.
					(19)Little Horse
			 area, consisting of approximately 6,425 acres administered by the
			 Salmon-Challis National Forest.
					(20)Oreana area,
			 consisting of approximately 7,178 acres administered by the Salmon-Challis
			 National Forest.
					(21)Duck Peak area,
			 consisting of approximately 45,001 acres administered by the Salmon-Challis
			 National Forest.
					(22)Long Tom area,
			 consisting of approximately 18,885 acres administered by the Salmon-Challis
			 National Forest.
					(23)Challis Creek
			 area, consisting of approximately 41,726 acres administered by the
			 Salmon-Challis National Forest.
					(24)Seafoam area,
			 consisting of approximately 27,048 acres administered by the Salmon-Challis
			 National Forest.
					(25)Jersey-Jack area,
			 consisting of approximately 64,261 acres administered by the Nez Perce National
			 Forest.
					(26)Mallard area,
			 consisting of approximately 22,585 acres administered by the Nez Perce National
			 Forest.
					(27)Marshall Mountain
			 area, consisting of approximately 4,068 acres administered by the Coeur d’Alene
			 District of the Bureau of Land Management.
					(d)Gospel Hump
			 Wilderness AdditionsThe Gospel Hump additions consisting of
			 approximately 30,000 acres administered by the Nez Perce National Forest are
			 incorporated into the Gospel Hump Wilderness.
				(e)Selway-Bitterroot
			 Wilderness AdditionsThe
			 following areas, consisting of a total of approximately 568,879 acres, are
			 incorporated into the Selway-Bitterroot Wilderness:
					(1)Bitterroot
			 additions, consisting of approximately 123,000 acres administered by the
			 Bitterroot or Nez Perce National Forest.
					(2)Lochsa Face area,
			 consisting of approximately 68,540 acres administered by the Clearwater
			 National Forest.
					(3)Elk
			 Summit/Sneakfoot/North Fork Spruce area, consisting of approximately 54,000
			 acres administered by the Clearwater National Forest.
					(4)West Meadow Creek
			 area, consisting of approximately 120,000 acres administered by the Nez Perce
			 National Forest or the Bureau of Land Management.
					(5)East Meadow Creek
			 area, consisting of approximately 96,527 acres administered by the Nez Perce
			 National Forest.
					(6)Lolo Creek area,
			 consisting of approximately 19,950 acres administered by the Lolo, Clearwater,
			 or Bitterroot National Forest.
					(7)Rackliff-Gedney
			 area, consisting of approximately 86,879 acres administered by the Clearwater
			 or Nez Perce National Forest.
					(f)Sawtooth
			 Wilderness AdditionsThe Hansen Lakes, Huckleberry, Pettit, Smoky
			 Mountains, Ten Mile, Black Warrior, South Boise, and Yuba additions consisting
			 of approximately 540,253 acres administered by the Boise, Sawtooth, or
			 Salmon-Challis National Forest are incorporated into the Sawtooth
			 Wilderness.
				(g)New National
			 Wilderness Preservation System Components of the Great Burn Wildlands
			 ComplexThe following areas
			 within the Great Burn Wildlands Complex are designated as new components of the
			 National Wilderness Preservation System:
					(1)Great Burn
			 (Hoodoo) area, consisting of approximately 275,000 acres administered by the
			 Clearwater or Lolo National Forest.
					(2)Meadow Creek/Upper
			 North Fork/Rawhide area, consisting of approximately 55,000 acres administered
			 by the Idaho Panhandle, Lolo, or Clearwater National Forest.
					(3)Sheep
			 Mountain/State Line area, consisting of approximately 68,011 acres administered
			 by the Idaho Panhandle or Lolo National Forest.
					(4)Mallard-Larkins
			 area, consisting of approximately 250,000 acres administered by the Clearwater
			 or Idaho Panhandle National Forest.
					(5)Bighorn-Weitas
			 area, consisting of approximately 240,000 acres administered by the Clearwater
			 National Forest.
					(6)Eldorado area, consisting of approximately
			 6,741 acres administered by the Clearwater National Forest.
					(7)Moose Mountain
			 area, consisting of approximately 20,441 acres administered by the Clearwater
			 National Forest.
					(8)North Lochsa Slope
			 area, consisting of approximately 100,000 acres administered by the Clearwater
			 National Forest.
					(9)Pot Mountain area,
			 consisting of approximately 48,583 acres administered by the Clearwater
			 National Forest.
					(10)Siwash area,
			 consisting of approximately 8,653 acres administered by the Clearwater National
			 Forest.
					(11)Weir-Post Office
			 area, consisting of approximately 20,000 acres administered by the Clearwater
			 National Forest.
					(12)Mosquito Fly
			 area, consisting of approximately 20,667 acres administered by the Idaho
			 Panhandle National Forest.
					(13)Midget Peak area,
			 consisting of approximately 6,576 acres administered by the Idaho Panhandle
			 National Forest.
					(14)Stark Mountain
			 area, consisting of approximately 12,526 acres administered by the Lolo
			 National Forest.
					(h)Other New
			 National Wilderness Preservation System ComponentsThe following
			 areas are designated as new components of the National Wilderness Preservation
			 System:
					(1)French
			 Creek/Patrick Butte area, consisting of approximately 177,863 acres
			 administered by the Payette National Forest.
					(2)Crystal Mountain
			 area, consisting of approximately 13,053 acres administered by the Payette
			 National Forest.
					(3)Secesh area,
			 consisting of approximately 260,997 acres administered by the Payette National
			 Forest.
					(4)Needles area,
			 consisting of approximately 172,350 acres administered by the the Payette or
			 Boise National Forest.
					(5)Caton Lake area,
			 consisting of approximately 95,571 acres administered by the the Payette or
			 Boise National Forest.
					(6)Poison Creek area,
			 consisting of approximately 5,232 acres administered by the the Payette or
			 Boise National Forest.
					(7)Meadow Creek area,
			 consisting of approximately 46,897 acres administered by the Payette or Boise
			 National Forest.
					(8)Mount Heinen area,
			 consisting of approximately 16,594 acres administered by the Boise National
			 Forest.
					(9)Grape Mountain
			 area, consisting of approximately 13,086 acres administered by the Boise
			 National Forest.
					(10)Peace Rock area,
			 consisting of approximately 195,930 acres administered by the Boise National
			 Forest.
					(11)Deadwood area,
			 consisting of approximately 55,967 acres administered by the Boise National
			 Forest.
					(12)Whitehawk
			 Mountain area, consisting of approximately 8,968 acres administered by the
			 Boise National Forest.
					(13)Stony Meadows
			 area, consisting of approximately 13,367 acres administered by the Boise
			 National Forest.
					(14)Bear Wallow area,
			 consisting of approximately 7,907 acres administered by the Boise National
			 Forest.
					(15)Grimes Pass area,
			 consisting of approximately 11,602 acres administered by the Boise National
			 Forest.
					(16)Bald Mountain
			 area, consisting of approximately 6,213 acres administered by the Boise
			 National Forest.
					(17)Hawley Mountain
			 area, consisting of approximately 9,637 acres administered by the Boise
			 National Forest.
					(18)Red Mountain area,
			 consisting of approximately 111,329 acres administered by the Boise National
			 Forest.
					(19)Breadwinner area,
			 consisting of approximately 39,726 acres administered by the Boise National
			 Forest.
					(20)Elk Creek area,
			 consisting of approximately 14,346 acres administered by the Boise National
			 Forest.
					(21)Steel Mountain
			 area, consisting of approximately 23,542 acres administered by the Boise
			 National Forest.
					(22)Rainbow area,
			 consisting of approximately 31,476 acres administered by the Boise National
			 Forest.
					(23)Grand Mountain
			 area, consisting of approximately 14,463 acres administered by the Boise
			 National Forest.
					(24)Sheep Creek area,
			 consisting of approximately 86,044 acres administered by the Boise National
			 Forest.
					(25)Snowbank area,
			 consisting of approximately 38,079 acres administered by the Boise National
			 Forest.
					(26)House Mountain
			 area, consisting of approximately 25,608 acres administered by the Boise
			 National Forest.
					(27)Danskin/South
			 Fork Boise area, consisting of approximately 27,818 acres administered by the
			 Boise National Forest.
					(28)Cow Creek area,
			 consisting of approximately 14,917 acres administered by the Boise National
			 Forest.
					(29)Wilson Peak area,
			 consisting of approximately 7,955 acres administered by the Boise National
			 Forest.
					(30)Lost Man Creek
			 area, consisting of approximately 12,684 acres administered by the Boise
			 National Forest.
					(31)Whiskey Jack
			 area, consisting of approximately 6,566 acres administered by the Boise
			 National Forest.
					(32)Cathedral Rocks
			 area, consisting of approximately 8,203 acres administered by the Boise
			 National Forest.
					(33)Lime Creek area,
			 consisting of approximately 114,180 acres administered by the Boise or Sawtooth
			 National Forest.
					(34)O’Hara Falls
			 Creek area, consisting of approximately 24,442 acres administered by the Nez
			 Perce National Forest.
					(35)Lick Point area,
			 consisting of approximately 7,536 acres administered by the Nez Perce National
			 Forest.
					(36)Clear Creek area,
			 consisting of approximately 11,000 acres administered by the Nez Perce National
			 Forest.
					(37)Silver
			 Creek-Pilot Knob area, consisting of approximately 20,000 acres administered by
			 the Nez Perce National Forest.
					(38)Dixie Summit-Nut
			 Hill area, consisting of approximately 6,000 acres administered by the Nez
			 Perce National Forest.
					(39)North Fork Slate
			 Creek area, consisting of approximately 11,000 acres administered by the Nez
			 Perce National Forest.
					(40)Little Slate
			 Creek area, consisting of approximately 14,000 acres administered by the Nez
			 Perce National Forest.
					(41)John Day area,
			 consisting of approximately 12,500 acres administered by the Nez Perce National
			 Forest.
					(42)Perreau Creek
			 area, consisting of approximately 7,309 acres administered by the
			 Salmon-Challis National Forest.
					(43)Napias area,
			 consisting of approximately 8,070 acres administered by the Salmon-Challis
			 National Forest.
					(44)Napolean Ridge
			 area, consisting of approximately 51,953 acres administered by the
			 Salmon-Challis National Forest.
					(45)Jesse Creek area,
			 consisting of approximately 12,759 acres administered by the Salmon-Challis
			 National Forest.
					(46)Haystack Mountain
			 area, consisting of approximately 10,379 acres administered by the
			 Salmon-Challis National Forest.
					(47)Phelan area,
			 consisting of approximately 11,600 acres administered by the Salmon-Challis
			 National Forest.
					(48)Sheepeater area,
			 consisting of approximately 33,443 acres administered by the Salmon-Challis
			 National Forest.
					(49)South Fork Deep
			 Creek area, consisting of approximately 11,471 acres administered by the
			 Salmon-Challis National Forest.
					(50)Deep Creek area,
			 consisting of approximately 6,087 acres administered by the Salmon-Challis
			 National Forest.
					(51)Jureano area,
			 consisting of approximately 25,316 acres administered by the Salmon-Challis
			 National Forest.
					(52)South Panther
			 area, consisting of approximately 5,344 acres administered by the
			 Salmon-Challis National Forest.
					(53)Musgrove area,
			 consisting of approximately 7,541 acres administered by the Salmon-Challis
			 National Forest.
					(54)Taylor Mountain
			 area, consisting of approximately 60,305 acres administered by the
			 Salmon-Challis National Forest.
					(55)Martin Creek
			 area, consisting of approximately 96,088 acres administered by the
			 Salmon-Challis National Forest.
					(56)White Knob area,
			 consisting of approximately 63,037 acres administered by the Salmon-Challis
			 National Forest.
					(57)Porphyry Peak
			 area, consisting of approximately 47,363 acres administered by the
			 Salmon-Challis National Forest.
					(58)Greylock area,
			 consisting of approximately 10,907 acres administered by the Salmon-Challis
			 National Forest.
					(59)Copper Basin
			 area, consisting of approximately 10,936 acres administered by the
			 Salmon-Challis National Forest.
					(60)Cold Springs
			 area, consisting of approximately 8,802 acres administered by the
			 Salmon-Challis National Forest.
					(61)Pioneer Mountains
			 area, consisting of approximately 281,439 acres administered by the Sawtooth or
			 Salmon-Challis National Forest.
					(62)Railroad Ridge
			 area, consisting of approximately 51,247 acres administered by the Sawtooth or
			 Salmon-Challis National Forest.
					(63)Boulder/White
			 Clouds area, consisting of approximately 457,371 acres administered by the
			 Sawtooth or Salmon-Challis National Forest or the Bureau of Land
			 Management.
					(64)Buttercup
			 Mountain area, consisting of approximately 76,553 acres administered by the
			 Sawtooth National Forest.
					(65)Elk Ridge area,
			 consisting of approximately 10,566 acres administered by the Sawtooth National
			 Forest.
					(66)Grandmother Mountain area, consisting of
			 approximately 37,000 acres administered by the Idaho Panhandle National Forest
			 or the Bureau of Land Management.
					(67)Pinchot Butte
			 area, consisting of approximately 11,861 acres administered by the Idaho
			 Panhandle National Forest or the Bureau of Land Management.
					(68)Little Wood River
			 area, consisting of approximately 6,481 acres administered by the Shoshone
			 District of the Bureau of Land Management.
					(69)Friedman Creek area, consisting of
			 approximately 10,969 acres administered by the Shoshone District of the Bureau
			 of Land Management.
					105.Greater
			 Cabinet/Yaak/Selkirk ecosystem
				(a)FindingsThe
			 Congress makes the following findings:
					(1)The wettest part
			 of the Northern Rockies, the Greater Cabinet/Yaak/Selkirk ecosystem is a wild
			 land region that contains the last major stands of low elevation ancient
			 forests in the general region, including the Long Canyon area which contains
			 the oldest living cedars in the Nation.
					(2)The only caribou
			 herd in the lower 48 States roams these mountains, as do the grizzly and the
			 gray wolf.
					(3)Towering mountains
			 in the ecosystem include the Cabinet, Selkirk, and Purcell ranges.
					(b)DesignationIn order to protect the unique, heavily
			 fragmented, and endangered Greater Cabinet/Yaak/Selkirk ecosystem, the areas
			 described in this section, which comprise approximately 1,139,790 acres, as
			 generally depicted on maps with titles corresponding to each area and dated
			 ______, are hereby designated as wilderness. The land designated as wilderness
			 by this section shall be incorporated into the wilderness indicated or, in the
			 case of wilderness designated by subsection (e), shall be known by the name
			 given the wilderness in that subsection. Each map shall be on file and
			 available for public inspection in the Office of the Chief of the Forest
			 Service.
				(c)Cabinet
			 Mountains Wilderness AdditionsThe Cabinet additions consisting
			 of approximately 100,393 acres administered by the Kootenai National Forest are
			 incorporated into the Cabinet Mountains Wilderness.
				(d)Salmo-Priest
			 Wilderness AdditionsThe Salmo-Priest additions consisting of
			 approximately 56,841 acres administered by the Colville or the Idaho Panhandle
			 National Forest are incorporated into the Salmo-Priest Wilderness.
				(e)New National
			 Wilderness Preservation System ComponentsThe following areas are
			 designated as new components of the National Wilderness Preservation
			 System:
					(1)Saddle Mountain
			 area, consisting of approximately 33,488 acres administered by the Kootenai
			 National Forest.
					(2)Galena Creek area,
			 consisting of approximately 19,845 acres administered by the Kootenai National
			 Forest.
					(3)Berray Mountain
			 area, consisting of approximately 8,177 acres administered by the Kootenai
			 National Forest.
					(4)Lone Cliff-Smeads
			 area, consisting of approximately 8,731 acres administered by the Kootenai
			 National Forest.
					(5)McNeeley area,
			 consisting of approximately 6,151 acres administered by the Kootenai National
			 Forest.
					(6)Northwest Peaks
			 area, consisting of approximately 20,959 acres administered by the Kootenai
			 National Forest.
					(7)Roderick area,
			 consisting of approximately 31,133 acres administered by the Kootenai National
			 Forest.
					(8)Grizzly Peak area,
			 consisting of approximately 7,472 acres administered by the Kootenai National
			 Forest.
					(9)West Fork Yaak
			 area, consisting of approximately 10,793 acres administered by the Kootenai
			 National Forest.
					(10)Mt. Henry area,
			 consisting of approximately 17,906 acres administered by the Kootenai National
			 Forest.
					(11)Alexander Creek
			 area, consisting of approximately 8,477 acres administered by the Kootenai
			 National Forest.
					(12)Robinson Mountain
			 area, consisting of approximately 6,729 acres administered by the Kootenai
			 National Forest.
					(13)Devil’s Gap area,
			 consisting of approximately 5,360 acres administered by the Kootenai National
			 Forest.
					(14)Lone Cliff West
			 area, consisting of approximately 5,315 acres administered by the Kootenai
			 National Forest.
					(15)Allen Peak area,
			 consisting of approximately 29,598 acres administered by the Kootenai National
			 Forest.
					(16)Huckleberry
			 Mountain area, consisting of approximately 8,965 acres administered by the
			 Kootenai National Forest.
					(17)Cataract Peak
			 area, consisting of approximately 34,237 acres administered by the Kootenai or
			 Lolo National Forest.
					(18)Cube Iron-Silcox
			 area, consisting of approximately 38,477 acres administered by the Kootenai or
			 Lolo National Forest.
					(19)Sundance Ridge
			 area, consisting of approximately 8,912 acres administered by the Lolo National
			 Forest.
					(20)Teepee-Spring
			 Creek area, consisting of approximately 13,902 acres administered by the Lolo
			 National Forest.
					(21)Baldy Mountain
			 area, consisting of approximately 6,482 acres administered by the Lolo National
			 Forest.
					(22)Scotchman’s Peak
			 area, consisting of approximately 87,724 acres administered by the Kootenai or
			 Idaho Panhandle National Forest.
					(23)Buckhorn Ridge
			 area, consisting of approximately 42,631 acres administered by the Kootenai or
			 Idaho Panhandle National Forest.
					(24)Little Grass
			 Mountain/Grassy Top area, consisting of approximately 49,631 acres administered
			 by the Colville or Idaho Panhandle National Forest.
					(25)Abercrombie-Hooknose
			 area, consisting of approximately 40,485 acres administered by the Colville
			 National Forest.
					(26)Exposure area,
			 consisting of approximately 7,411 acres administered by the Colville National
			 Forest.
					(27)Bunchgrass area,
			 consisting of approximately 10,762 acres administered by the Colville National
			 Forest.
					(28)Dry Canyon Breaks
			 area, consisting of approximately 6,815 acres administered by the Colville
			 National Forest.
					(29)Granite Peak
			 area, consisting of approximately 12,768 acres administered by the Colville
			 National Forest.
					(30)Quartzite area,
			 consisting of approximately 5,168 acres administered by the Colville National
			 Forest.
					(31)South Fork Hungry
			 Mountain area, consisting of approximately 18,435 acres administered by the
			 Idaho Panhandle National Forest.
					(32)Continental
			 Mountain area, consisting of approximately 7,874 acres administered by the
			 Idaho Panhandle National Forest.
					(33)Skitwish Ridge
			 area, consisting of approximately 6,860 acres administered by the Idaho
			 Panhandle National Forest.
					(34)White Mountain
			 area, consisting of approximately 10,750 acres administered by the Idaho
			 Panhandle National Forest.
					(35)Shafer Peak area,
			 consisting of approximately 6,295 acres administered by the Idaho Panhandle
			 National Forest.
					(36)Upper Priest Lake
			 area, consisting of approximately 13,481 acres administered by the Idaho
			 Panhandle National Forest.
					(37)Long
			 Canyon/Selkirk Crest/Kootenai Peak area, consisting of approximately 109,548
			 acres administered by the Idaho Panhandle National Forest or the Bureau of Land
			 Management.
					(38)Saddle Mountain
			 area, consisting of approximately 7,818 acres administered by the Idaho
			 Panhandle National Forest.
					(39)Mt. Willard/Lake
			 Estelle/Katka area, consisting of approximately 90,510 acres administered by
			 the Idaho Panhandle National Forest.
					(40)Trestle Peak
			 area, consisting of approximately 7,637 acres administered by the Idaho
			 Panhandle National Forest.
					(41)Beetop area,
			 consisting of approximately 14,726 acres administered by the Idaho Panhandle
			 National Forest.
					(42)Packsaddle area,
			 consisting of approximately 21,477 acres administered by the Idaho Panhandle
			 National Forest.
					(43)Blacktail
			 Mountain area, consisting of approximately 5,286 acres administered by the
			 Idaho Panhandle National Forest.
					(44)Magee area,
			 consisting of approximately 34,548 acres administered by the Idaho Panhandle
			 National Forest.
					(45)Tepee Creek area,
			 consisting of approximately 5,316 acres administered by the Idaho Panhandle
			 National Forest.
					(46)Trouble Creek
			 area, consisting of approximately 5,829 acres administered by the Idaho
			 Panhandle National Forest.
					(47)Graham Coal area,
			 consisting of approximately 11,307 acres administered by the Idaho Panhandle
			 National Forest.
					(48)Hellroaring area,
			 consisting of approximately 10,355 acres administered by the Idaho Panhandle
			 National Forest.
					106.Greater Hells
			 Canyon ecosystem
				(a)FindingsThe
			 Congress makes the following findings:
					(1)The ecological diversity of the Hells
			 Canyon/Wallowa Mountain Region is unique and its central proximity to other
			 ecologically intact or relatively intact areas makes it a critical passageway
			 for genetic interchange of native plants and animals throughout the
			 northwestern United States.
					(2)The deepest
			 river-carved canyon in the world at over 8,000 feet deep, Hells Canyon of the
			 Snake River forms the centerpiece of the rugged Greater Hells Canyon/Wallowa
			 Mountain Region.
					(3)The ancestral home
			 of the Nez Perce Indians and their famous leaders, Old Chief Joseph, Young
			 Chief Joseph, and Ollokot, the region is historically significant and remains
			 spiritually and culturally important to Indian tribes, whose treaty rights
			 guarantee their sovereignty and continued use of the land.
					(4)The region abounds
			 in cultural and archaeological sites, the remnants of the Nez Perce Tribe and
			 other aboriginal cultures.
					(5)Breathtaking
			 scenery in the region includes the snowcapped peaks of the Wallowa and Seven
			 Devils Mountains, ancient boreal forests composed of many tree species,
			 semi-arid desert environments, rare, intact remnants of native Columbia Basin
			 grasslands, and unique geology and numerous dramatic rimrock canyons.
					(6)Endangered Chinook
			 salmon, rare or threatened species, such as goshawk, pine marten, and bighorn
			 sheep, the largest free-roaming elk herd in the United States, and a variety of
			 other wildlife species inhabit the region.
					(b)DesignationIn order to protect the unique and
			 endangered Greater Hells Canyon ecosystem, the areas described in this section,
			 which comprise approximately 525,000 acres, as generally depicted on the maps
			 with titles corresponding to each area and dated ______, are hereby designated
			 as wilderness. The land designated as wilderness by this section shall be
			 incorporated into the wilderness indicated or, in the case of wilderness
			 designated by subsection (e), shall be known by the name given the wilderness
			 in that subsection. Each map shall be on file and available for public
			 inspection in the Office of the Chief of the Forest Service.
				(c)Hells Canyon
			 Wilderness AdditionsThe
			 following areas, consisting of a total of approximately 400,000 acres, are
			 incorporated into the Hells Canyon Wilderness:
					(1)Rapid River area,
			 consisting of approximately 76,000 acres administered by the Payette or Nez
			 Perce National Forest.
					(2)Salmon Face area,
			 consisting of approximately 19,000 acres administered by the Nez Perce National
			 Forest.
					(3)Klopton
			 Cree/Corral Creek area, consisting of approximately 24,500 acres administered
			 by the Nez Perce National Forest.
					(4)Big Canyon area,
			 consisting of approximately 16,500 acres administered by the Nez Perce National
			 Forest.
					(5)Other Hells Canyon additions, consisting of
			 approximately 264,000 acres administered by the Wallowa-Whitman National
			 Forest.
					(d)Eagle Cap
			 Wilderness AdditionsThe
			 Eagle Cap additions consisting of approximately 100,000 acres administered by
			 the Wallowa-Whitman National Forest are incorporated into the Eagle Cap
			 Wilderness.
				(e)New National
			 Wilderness Preservation System ComponentsThe following areas are designated as new
			 components of the National Wilderness Preservation System:
					(1)Lake Fork,
			 consisting of approximately 12,000 acres administered by the Wallowa-Whitman
			 National Forest.
					(2)Castle Ridge,
			 consisting of approximately 7,000 acres administered by the Wallowa-Whitman
			 National Forest.
					(3)Homestead,
			 consisting of approximately 6,000 acres administered by the Wallowa-Whitman
			 National Forest.
					107.Islands in the Sky
			 Wilderness
				(a)FindingsThe
			 Congress makes the following findings:
					(1)There are several
			 mountain ranges in the Northern Rockies Bioregion that are separated from other
			 mountains by the intervening prairies.
					(2)These mountain ranges, including the
			 Bighorn, Big Snowy, Pryor, Elkhorn, and Caribou Mountains, are known as island
			 mountain ranges.
					(3)These wild and
			 beautiful mountains are home to an abundant array of native wildlife and birds
			 and are representative of a unique ecological complex.
					(b)DesignationIn order to protect the unique and
			 increasingly isolated ecological treasure of island mountain ranges in the
			 Northern Rockies Bioregion, the areas described in this section, which comprise
			 approximately 2,690,815 acres, as generally depicted on the maps with titles
			 corresponding to each area and dated _______, are hereby designated as
			 wilderness. The land designated as wilderness by this section shall be
			 incorporated into the wilderness indicated or, in the case of wilderness
			 designated by subsection (f), (g), (h), or (i), shall be known by the name
			 given the wildernss in that subsection. Each map shall be on file and available
			 for public inspection in the Office of the Chief of the Forest Service and the
			 Office of the Director of the Bureau of Land Management.
				(c)Wenaha-Tucannon
			 Wilderness AdditionsThe following areas, consisting of a total
			 of approximately 20,016 acres, are incorporated into the Wenaha-Tucannon
			 Wilderness:
					(1)Upper Tucannon
			 area, consisting of approximately 12,772 acres administered by the Umatilla
			 National Forest.
					(2)W-T Three area,
			 consisting of approximately 2,373 acres administered by the Umatilla National
			 Forest.
					(3)Meadow Creek area,
			 consisting of approximately 4,871 acres administered by the Umatilla National
			 Forest.
					(d)North Fork John
			 Day Wilderness AdditionsThe following areas, consisting of a
			 total of approximately 103,635 acres, are incorporated into the Wenaha-Tucannon
			 Wilderness:
					(1)Greenhorn Mountain
			 area, consisting of approximately 35,076 acres administered by the Umatilla,
			 the Malheur, or the Wallowa-Whitman National Forest.
					(2)Jumpoff Joe area,
			 consisting of approximately 9,493 acres administered by the Umatilla or the
			 Malheur National Forest.
					(3)Twin Mountain
			 area, consisting of approximately 59,066 acres administered by the
			 Wallowa-Whitman National Forest.
					(e)Cloud Peak
			 Wilderness AdditionsThe
			 Cloud Peak additions, consisting of approximately 187,562 acres administered by
			 the Bighorn National Forest and the Bureau of Land Management, are incorporated
			 into the Cloud Peak Wilderness.
				(f)New National
			 Wilderness Preservation System Components in the Kettle
			 MountainsThe following areas within the Kettle Mountains are
			 designated as new components of the National Wilderness Preservation
			 System:
					(1)Thirteen Mile
			 area, consisting of approximately 14,083 acres administered by the Colville
			 National Forest.
					(2)Bald Snow area,
			 consisting of approximately 24,776 acres administered by the Colville National
			 Forest.
					(3)Profanity area,
			 consisting of approximately 34,226 acres administered by the Colville National
			 Forest.
					(4)Profanity East
			 area, consisting of approximately 7,782 acres administered by the Colville
			 National Forest.
					(5)Huckleberry South
			 area, consisting of approximately 7,835 acres administered by the Colville
			 National Forest.
					(6)Huckleberry North
			 area, consisting of approximately 8,128 acres administered by the Colville
			 National Forest.
					(7)Cougar Mountain
			 area, consisting of approximately 7,629 acres administered by the Colville
			 National Forest.
					(8)Owl Mountain area,
			 consisting of approximately 14,686 acres administered by the Colville National
			 Forest.
					(9)Deer Creek area,
			 consisting of approximately 9,317 acres administered by the Colville National
			 Forest.
					(10)Jacknife area,
			 consisting of approximately 9,564 acres administered by the Colville National
			 Forest.
					(11)Paradise area,
			 consisting of approximately 6,131 acres administered by the Colville National
			 Forest.
					(12)Bulldog Mountain
			 area, consisting of approximately 7,072 acres administered by the Colville
			 National Forest.
					(13)Hoodoo/Twin
			 Sisters area, consisting of approximately 39,030 acres administered by the
			 Colville National Forest.
					(g)New National
			 Wilderness Preservation System Components in the Big Horn
			 MountainsThe following areas
			 within the Big Horn Mountains are designated as new components of the National
			 Wilderness Preservation System:
					(1)Little Bighorn
			 area, consisting of approximately 126,929 acres administered by the Bighorn
			 National Forest.
					(2)Walker Prairie
			 area, consisting of approximately 55,887 acres administered by the Bighorn
			 National Forest.
					(3)Devil’s Canyon
			 area, consisting of approximately 37,720 acres administered by the Bighorn
			 National Forest.
					(4)Sibley Lake area,
			 consisting of approximately 6,917 acres administered by the Bighorn National
			 Forest.
					(5)Hideout Creek area,
			 consisting of approximately 9,594 acres administered by the Bighorn National
			 Forest.
					(6)Bear Rocks area,
			 consisting of approximately 24,520 acres administered by the Bighorn National
			 Forest.
					(7)Horse Creek Mesa
			 area, consisting of approximately 77,805 acres administered by the Bighorn
			 National Forest.
					(8)Bruce Mountain
			 area, consisting of approximately 5,417 acres administered by the Bighorn
			 National Forest.
					(9)Grommund Creek
			 area, consisting of approximately 12,089 acres administered by the Bighorn
			 National Forest.
					(10)Hazelton Peaks
			 area, consisting of approximately 10,028 acres administered by the Bighorn
			 National Forest.
					(11)Doyle Creek area,
			 consisting of approximately 6,542 acres administered by the Bighorn National
			 Forest.
					(12)Leigh Creek area,
			 consisting of approximately 14,230 acres administered by the Bighorn National
			 Forest.
					(13)Medicine Lodge
			 area, consisting of approximately 25,089 acres administered by the Bighorn
			 National Forest or the Bureau of Land Management.
					(14)Alkali Creek East
			 area, consisting of approximately 9,264 acres administered by the Bureau of
			 Land Management.
					(15)Alkali Creek West
			 area, consisting of approximately 6,477 acres administered by the Bureau of
			 Land Management.
					(16)North Fork Powder
			 River area, consisting of approximately 14,790 acres administered by the Bureau
			 of Land Management.
					(17)Garder Mountain
			 area, consisting of approximately 17,524 acres administered by the Bureau of
			 Land Management.
					(18)Honeycombs area,
			 consisting of approximately 65,081 acres administered by the Bureau of Land
			 Management.
					(19)Buffalo Creek
			 area, consisting of approximately 26,853 acres administered by the Bureau of
			 Land Management.
					(20)Lysite Mountain
			 area, consisting of approximately 9,204 acres administered by the Bureau of
			 Land Management.
					(h)New National
			 Wilderness Preservation System Components in the Pryor
			 MountainsThe following areas within the Pryor Mountains are
			 designated as components of the National Wilderness Preservation System:
					(1)Lost Water Canyon
			 area, consisting of approximately 62,901 acres administered by the Custer
			 National Forest, Bighorn National Recreation Area, or the Bureau of Land
			 Management.
					(2)Big Pryor Mountain
			 area, consisting of approximately 39,002 acres administered by the Custer
			 National Forest.
					(i)Other New
			 National Wilderness Preservation System ComponentsThe following
			 areas are designated as new components of the National Wilderness Preservation
			 System:
					(1)Willow Springs
			 area, consisting of approximately 10,418 acres administered by the Umatilla
			 National Forest.
					(2)Asotin Creek area,
			 consisting of approximately 18,355 acres administered by the Umatilla National
			 Forest.
					(3)Spangler area,
			 consisting of approximately 5,966 acres administered by the Umatilla National
			 Forest.
					(4)Wenatchee Creek
			 area, consisting of approximately 15,197 acres administered by the Umatilla
			 National Forest.
					(5)Mill Creek area,
			 consisting of approximately 24,553 acres administered by the Umatilla National
			 Forest.
					(6)Walla Walla area,
			 consisting of approximately 34,413 acres administered by the Umatilla National
			 Forest.
					(7)Jassaud area,
			 consisting of approximately 5,535 acres administered by the Umatilla National
			 Forest.
					(8)Grande Ronde area,
			 consisting of approximately 21,418 acres administered by the Umatilla National
			 Forest.
					(9)Texas Butte area,
			 consisting of approximately 8,153 acres administered by the Umatilla National
			 Forest.
					(10)Skookum area,
			 consisting of approximately 7,590 acres administered by the Umatilla National
			 Forest.
					(11)Potamus area,
			 consisting of approximately 5,512 acres administered by the Umatilla National
			 Forest.
					(12)South Fork-Tower
			 area, consisting of approximately 17,153 acres administered by the Umatilla
			 National Forest.
					(13)East John Day
			 area, consisting of approximately 7,451 acres administered by the Umatilla
			 National Forest.
					(14)Horseshoe Ridge
			 area, consisting of approximately 5,887 acres administered by the Umatilla
			 National Forest.
					(15)Hellhole/Mount
			 Emily area, consisting of approximately 68,882 acres administered by the
			 Umatilla or Wallowa-Whitman National Forest.
					(16)North Mount Emily
			 area, consisting of approximately 5,562 acres administered by the Umatilla or
			 Wallowa-Whitman National Forest.
					(17)Beaver Creek
			 area, consisting of approximately 12,972 acres administered by the
			 Wallowa-Whitman National Forest.
					(18)Upper Grande
			 Ronde area, consisting of approximately 11,723 acres administered by the
			 Wallowa-Whitman National Forest.
					(19)Marble Point
			 area, consisting of approximately 6,874 acres administered by the
			 Wallowa-Whitman National Forest.
					(20)Joeseph Canyon
			 area, consisting of approximately 24,276 acres administered by the
			 Wallowa-Whitman National Forest.
					(21)Tope Creek area,
			 consisting of approximately 9,236 acres administered by the Wallowa-Whitman
			 National Forest.
					(22)Baldy Mountain
			 area, consisting of approximately 6,456 acres administered by the Malheur
			 National Forest.
					(23)Dixie Butte area,
			 consisting of approximately 12,907 acres administered by the Malheur National
			 Forest.
					(24)Murderers Creek
			 area, consisting of approximately 24,631 acres administered by the Malheur
			 National Forest.
					(25)Flag Creek area,
			 consisting of approximately 7,264 acres administered by the Malheur National
			 Forest.
					(26)Fox Creek area,
			 consisting of approximately 6,083 acres administered by the Malheur National
			 Forest.
					(27)Glacier Mountain
			 area, consisting of approximately 24,637 acres administered by the Malheur
			 National Forest.
					(28)Malheur River
			 area, consisting of approximately 12,936 acres administered by the Malheur
			 National Forest.
					(29)McClellan
			 Mountain area, consisting of approximately 21,736 acres administered by the
			 Malheur National Forest.
					(30)Myrtle-Silvies
			 area, consisting of approximately 11,280 acres administered by the Malheur
			 National Forest.
					(31)Nipple Butte
			 area, consisting of approximately 11,501 acres administered by the Malheur
			 National Forest.
					(32)North Fork Malheur
			 River area, consisting of approximately 25,403 acres administered by the
			 Malheur National Forest.
					(33)Pine Creek area,
			 consisting of approximately 13,580 acres administered by the Malheur National
			 Forest.
					(34)Shaketable area,
			 consisting of approximately 6,926 acres administered by the Malheur National
			 Forest.
					(35)Utley Butte area,
			 consisting of approximately 11,070 acres administered by the Malheur National
			 Forest.
					(36)Monument Rock
			 area, consisting of approximately 5,398 acres administered by the Malheur
			 National Forest.
					(37)Flint Range area,
			 consisting of approximately 66,227 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(38)Fred Burr area,
			 consisting of approximately 6,050 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(39)Elkhorn Mountains
			 area, consisting of approximately 88,083 acres administered by the Helena
			 National Forest.
					(40)Cache Peak area,
			 consisting of approximately 27,021 acres administered by the Sawtooth National
			 Forest.
					(41)Sublett area,
			 consisting of approximately 6,676 acres administered by the Sawtooth National
			 Forest.
					(42)Burnt Basin area,
			 consisting of approximately 43,661 acres administered by the Sawtooth National
			 Forest.
					(43)Mount Harrison
			 area, consisting of approximately 28,801 acres administered by the Sawtooth
			 National Forest.
					(44)Fifth Fork Rock
			 Creek area, consisting of approximately 5,145 acres administered by the
			 Sawtooth National Forest.
					(45)Third Fork Rock
			 Creek area, consisting of approximately 14,177 acres administered by the
			 Sawtooth National Forest.
					(46)Cottonwood area,
			 consisting of approximately 8,996 acres administered by the Sawtooth National
			 Forest.
					(47)Mohogany Butte
			 area, consisting of approximately 18,266 acres administered by the Sawtooth
			 National Forest.
					(48)Thorobred area,
			 consisting of approximately 5,831 acres administered by the Sawtooth National
			 Forest.
					(49)Mount Naomi/Worm
			 Creek area, consisting of approximately 27,850 acres administered by the
			 Caribou National Forest.
					(50)Worm Creek area,
			 consisting of approximately 40,052 acres administered by the Caribou National
			 Forest.
					(51)Swan Creek
			 Mountain area, consisting of approximately 8,215 acres administered by the
			 Caribou National Forest.
					(52)Gibson area,
			 consisting of approximately 8,176 acres administered by the Caribou National
			 Forest.
					(53)Paris Peak area,
			 consisting of approximately 8,609 acres administered by the Caribou-Targhee
			 National Forest.
					(54)Station Creek
			 area, consisting of approximately 8,404 acres administered by the
			 Caribou-Targhee National Forest.
					(55)Mink Creek area,
			 consisting of approximately 16,942 acres administered by the Caribou-Targhee
			 National Forest.
					(56)Liberty Creek
			 area, consisting of approximately 14,801 acres administered by the
			 Caribou-Targhee National Forest.
					(57)Williams Creek
			 area, consisting of approximately 9,251 acres administered by the
			 Caribou-Targhee National Forest.
					(58)Stauffer Creek
			 area, consisting of approximately 8,052 acres administered by the
			 Caribou-Targhee National Forest.
					(59)Sherman Peak
			 area, consisting of approximately 7,845 acres administered by the
			 Caribou-Targhee National Forest.
					(60)Soda Point area,
			 consisting of approximately 23,044 acres administered by the Caribou-Targhee
			 National Forest.
					(61)Clarkston
			 Mountain area, consisting of approximately 15,348 acres administered by the
			 Caribou-Targhee National Forest.
					(62)Deep Creek area,
			 consisting of approximately 6,701 acres administered by the Caribou-Targhee
			 National Forest.
					(63)Oxford Mountain
			 area, consisting of approximately 40,058 acres administered by the
			 Caribou-Targhee National Forest.
					(64)Elkhorn Mountain
			 area, consisting of approximately 43,639 acres administered by the
			 Caribou-Targhee National Forest.
					(65)Bonneville Peak
			 area, consisting of approximately 33,245 acres administered by the
			 Caribou-Targhee National Forest.
					(66)North Pebble
			 area, consisting of approximately 6,274 acres administered by the
			 Caribou-Targhee National Forest.
					(67)Toponce area,
			 consisting of approximately 18,572 acres administered by the Caribou-Targhee
			 National Forest.
					(68)Scout Mountain
			 area, consisting of approximately 32,118 acres administered by the
			 Caribou-Targhee National Forest.
					(69)West Mink area,
			 consisting of approximately 21,597 acres administered by the Caribou-Targhee
			 National Forest.
					(70)Cuddy Mountain
			 area, consisting of approximately 46,582 acres administered by the Payette
			 National Forest.
					(71)Council Mountain
			 area, consisting of approximately 15,579 acres administered by the Payette
			 National Forest.
					(72)McCullough Peaks
			 area, consisting of approximately 38,347 acres administered by the Bureau of
			 Land Management.
					(73)Sheep Mountain
			 area, consisting of approximately 30,115 acres administered by the Bureau of
			 Land Management.
					(74)Red Butte area,
			 consisting of approximately 28,841 acres administered by the Bureau of Land
			 Management.
					(75)Bobcat Draw
			 Badlands area, consisting of approximately 35,787 acres administered by the
			 Bureau of Land Management.
					(76)Cedar Mountain
			 area, consisting of approximately 26,754 acres administered by the Bureau of
			 Land Management.
					(77)Copper Mountain
			 area, consisting of approximately 7,685 acres administered by the Wyoming
			 Bureau of Land Management.
					(78)Fuller Peak area,
			 consisting of approximately 9,638 acres administered by the Bureau of Land
			 Management.
					(79)Lysite Badlands
			 area, consisting of approximately 13,991 acres administered by the Bureau of
			 Land Management.
					(80)Hoodoo Mountain, consisting of
			 approximately 14,000 acres administered by the Missoula Field Office of the
			 Bureau of Land Management.
					(81)Wales, consisting of approximately 11,500
			 acres administered by the Missoula Field Office of the Bureau of Land
			 Management.
					108.Blackfeet
			 Wilderness
				(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act, the preservation of Blackfeet religious lands, and Blackfeet
			 treaty rights, certain lands within the Lewis and Clark National Forest
			 comprising approximately 128,622 acres and known as the Badger-Two Medicine
			 Area, as depicted on the map dated January 2003, and entitled Blackfeet
			 Wilderness, are hereby designated as the Blackfeet Wilderness and
			 therefore as a component of the National Wilderness Preservation System.
				(b)Treaty
			 RightsThe Congress
			 recognizes that the Blackfeet Nation retains treaty rights in the lands
			 designated as the Blackfeet Wilderness, as provided for in the 1896 treaty with
			 the United States Government.
				(c)ReviewThe Secretary of Agriculture shall conduct
			 a review of the Blackfeet Wilderness in accordance with the Wilderness Act. Not
			 later than three years after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the review.
				(d)Review
			 Committee
					(1)AppointmentThe
			 Secretary shall establish a committee composed of the following:
						(A)Representatives of
			 the Blackfeet Tribal Business Council.
						(B)Blackfeet Tribal
			 Traditionalists selected in a manner consistent with the historic Cultural Law
			 of the Tribe, independently of the Business Council. The Secretary shall give
			 careful consideration to the Blackfeet Language community and its views.
						(C)The National Park
			 Service.
						(D)The State of
			 Montana.
						(E)Representatives of
			 the public who use the lands designated as wilderness by this section,
			 including environmental groups previously appropriately involved in the
			 area.
						(2)Advisory
			 roleThe committee shall regularly advise the Secretary during
			 the preparation of the review required by subsection (c). The committee shall
			 submit its findings to Congress concurrently with the submission of the report
			 required by that subsection.
					(e)Management
			 planThe Secretary shall
			 instruct the committee to develop a wilderness management plan for the
			 Blackfeet Wilderness that ensures that Blackfeet religious and treaty rights to
			 lands in the wilderness are recognized and honored.
				(f)ConsiderationsIn carrying out their duties under this
			 section, the Secretary and the committee shall give special consideration to
			 the religious, wilderness, and wildlife uses of the Blackfeet Wilderness,
			 taking into account treaties the United States has entered into with the
			 Blackfeet Nation.
				(g)WithdrawalThe
			 Blackfeet Wilderness is hereby withdrawn from all forms of entry,
			 appropriation, the disposal under the mining laws, and from disposition under
			 the geothermal and mineral leasing laws.
				109.Administration
				(a)AdministrationSubject
			 to valid existing rights, lands designated as wilderness by this title shall be
			 administered in accordance with the provisions of the Wilderness Act (16 U.S.C.
			 1131 et seq.), except that, with respect to such lands, any reference to the
			 effective date of the Wilderness Act or any similar reference shall be deemed
			 to be a reference to the date of the enactment of this Act.
				(b)Map and
			 DescriptionAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of
			 Agriculture, in the case of National Forest System lands designated as
			 wilderness by this title, and the Secretary of the Interior, in the case of
			 National Park System and public lands administered by the Bureau of Land
			 Management designated as wilderness by this title, shall file a map and legal
			 description of such lands with the Committee on Energy and Natural Resources of
			 the Senate and the Committee on Natural Resources of the House of
			 Representatives. Each map and legal description shall have the same force and
			 effect as if included in this Act, except that the Secretary concerned may
			 correct clerical and typographical errors in the maps and legal descriptions.
			 Each map and legal description shall be on file and available for public
			 inspection in the Office of the Chief of the Forest Service, the Office of the
			 Director of the Bureau of Land Management, or the Office of the Director of the
			 Park Service.
				110.Water
				(a)ReservationWith
			 respect to the lands designated as wilderness by this title, the Congress
			 hereby reserves a quantity of water sufficient to fulfill the purposes for
			 which the lands are designated as wilderness. The priority date of such
			 reserved rights shall be the date of enactment of this Act.
				(b)ImplementationThe
			 Secretary of Agriculture, the Secretary of the Interior, and all other officers
			 of the United States shall take all steps necessary to protect the rights
			 reserved by subsection (a), including the filing of claims for quantification
			 of such rights in any present or future appropriate stream adjudication, in a
			 court of the State of Idaho, Montana, Wyoming, Oregon, or Washington, in which
			 the United States has been or is properly joined in accordance with section 208
			 of the Act of July 10, 1952 (43 U.S.C. 666; commonly referred to as the
			 McCarran Amendment).
				IIBIOLOGICAL
			 CONNECTING CORRIDORS
			201.FindingsThe Congress makes the following
			 findings:
				(1)The most recent scientific information on
			 ecological reserve design and function, including recent scientific information
			 on species dispersal in response to a changing climate, points out the critical
			 need for biological connecting corridors between the larger core ecosystem
			 areas.
				(2)While none of the
			 remaining major wild land ecosystems of the Northern Rockies Bioregion appears
			 to be of sufficient size to perpetuate the full complement of self-sustaining
			 viable populations of native wildlife, biological diversity, and full range of
			 ecological processes on its own, it appears that an effective reserve system
			 can be achieved if biological connecting corridors between the ecosystems are
			 identified and protected.
				(3)The wild land
			 areas addressed by this title are located between the major core ecosystems of
			 the region and are essential for wildlife and plant migration and genetic
			 interchange.
				(4)These areas are
			 some of the most beautiful and wild mountain ranges in the United States,
			 including the Bitterroot, Sapphire, Lost River, Lemhi, and Bridger mountain
			 ranges.
				202.Designation of
			 biological connecting corridors
				(a)DesignationTo protect the life flow of the Northern
			 Rockies Bioregion, the areas described in this section, which comprise
			 approximately 8,471,252 acres as generally depicted on the maps with titles
			 corresponding to each area and dated ______, are hereby designated as
			 biological connecting corridors. The designated biological connecting corridors
			 are of two types, areas designated as components of the National Wilderness
			 Preservation System and areas subject to special corridor management
			 requirements under section 203. Each biological connecting corridor shall be
			 known by the name given it in the subsection establishing it. Each map shall be
			 on file and available for public inspection in the Office of the Chief of the
			 Forest Service and the Office of the Director of the Bureau of Land
			 Management.
				(b)Sapphire
			 Mountains/Continental Divide CorridorsThe following areas,
			 consisting of a total of approximately 597,055 acres, of which 477,141 acres
			 are incorporated into the National Wilderness Preservation System and 119,914
			 acres are subject to the special corridor management requirements under section
			 203, are designated as the Sapphire Mountains/Continental Divide Biological
			 Connecting Corridors:
					(1)Welcome Creek
			 Addition area, consisting of approximately 1,091 acres administered by the Lolo
			 National Forest.
					(2)Anaconda Pintlar
			 Additions area, consisting of approximately 80,031 acres administered by the
			 Bitterroot or Beaverhead-Deerlodge National Forest.
					(3)Sapphire area,
			 consisting of approximately 117,345 acres administered by the Bitterroot or
			 Beaverhead-Deerlodge National Forest.
					(4)Stony Mountain
			 area, consisting of approximately 107,446 acres administered by the Lolo or
			 Beaverhead-Deerlodge National Forest.
					(5)Quigg Peak area,
			 consisting of approximately 84,231 acres administered by the Lolo or
			 Beaverhead-Deerlodge National Forest.
					(6)Silver King area,
			 consisting of approximately 49,646 acres administered by the Lolo or
			 Beaverhead-Deerlodge National Forest.
					(7)Emerine area,
			 consisting of approximately 15,947 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(8)Sleeping Child
			 area, consisting of approximately 21,404 acres administered by the Bitterroot
			 National Forest.
					(c)Jocko
			 Mountains/Cabinet Mountains CorridorThe following areas,
			 consisting of a total of approximately 269,710 acres, of which 141,031 acres
			 are incorporated into the National Wilderness Preservation System and 128,679
			 acres are subject to the special corridor management requirements under section
			 203, are designated as the Jocko Mountains/Cabinet Mountains Biological
			 Connecting Corridors:
					(1)Mount Bushnell
			 area, consisting of approximately 41,585 acres administered by the Lolo
			 National Forest.
					(2)Cherry Peak area,
			 consisting of approximately 34,964 acres administered by the Lolo National
			 Forest.
					(3)Patrick’s
			 Knob/North Cutoff area, consisting of approximately 17,400 acres administered
			 by the Lolo National Forest.
					(4)South Siegel/South
			 Cutoff area, consisting of approximately 13,872 acres administered by the Lolo
			 National Forest.
					(5)North Siegel area,
			 consisting of approximately 8,670 acres administered by the Lolo National
			 Forest.
					(6)Reservation Divide
			 area, consisting of approximately 24,540 acres administered by the Lolo
			 National Forest.
					(d)Nine Mile/Great
			 Burn CorridorsThe following areas, consisting of a total of
			 approximately 119,632 acres, of which 46,519 acres are incorporated into the
			 National Wilderness Preservation System and 73,113 acres are subject to the
			 special corridor management requirements under section 203, are designated as
			 the Nine Mile/Great Burn Corridor Biological Connecting Corridors:
					(1)Burdette area,
			 consisting of approximately 16,134 acres administered by the Lolo National
			 Forest.
					(2)Petty Mountain
			 area, consisting of approximately 16,581 acres administered by the Lolo
			 National Forest.
					(3)Garden Point area,
			 consisting of approximately 6,717 acres administered by the Lolo National
			 Forest.
					(4)Deep Creek area,
			 consisting of approximately 7,087 acres administered by the Lolo National
			 Forest.
					(e)Anaconda-Pintlar-Divide
			 CorridorsThe following areas, consisting of a total of
			 approximately 416,682 acres, of which 157,536 acres are incorporated into the
			 National Wilderness Preservation System and 259,146 acres are subject to the
			 special corridor management requirements under section 203, are designated as
			 the Anaconda-Pintlar-Divide Biological Connecting Corridors:
					(1)Fleecer area,
			 consisting of approximately 35,231 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(2)Highlands area,
			 consisting of approximately 19,966 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(3)Basin Creek area,
			 consisting of approximately 9,224 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(4)Granulated
			 Mountains area, consisting of approximately 14,115 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(5)Lower Boulder
			 area, consisting of approximately 6,000 acres administered by the Bureau of
			 Land Management.
					(6)Ruby Range area,
			 consisting of approximately 25,000 acres administered by the Bureau of Land
			 Management.
					(7)Humbug Spires area,
			 consisting of approximately 15,000 acres administered by the Bureau of Land
			 Management.
					(8)Devil Mountain
			 area, consisting of approximately 20,000 acres administered by the Bureau of
			 Land Management.
					(9)Elevation Mountain
			 area, consisting of approximately 13,000 acres administered by the Bureau of
			 Land Management.
					(f)Ten
			 Lakes/Cabinet/Yaak CorridorsThe following areas, consisting of a
			 total of approximately 366,011 acres, of which 69,506 acres are incorporated
			 into the National Wilderness Preservation System and 296,505 acres are subject
			 to the special corridor management requirements under section 203, are
			 designated as the Ten Lakes/Cabinet/Yaak Biological Connecting
			 Corridors:
					(1)Gold Hill area,
			 consisting of approximately 15,561 acres administered by the Kootenai National
			 Forest.
					(2)Gold Hill West
			 area, consisting of approximately 15,679 acres administered by the Kootenai
			 National Forest.
					(3)Zula Creek area,
			 consisting of approximately 38,266 acres administered by the Kootenai National
			 Forest.
					(g)Cabinet/Yaak/Great
			 Burn Complex CorridorThe following areas, consisting of a total
			 of approximately 542,656 acres, of which 337,738 acres are incorporated into
			 the National Wilderness Preservation System and 204,918 acres are subject to
			 the special corridor management requirements under section 203, are designated
			 as the Cabinet/Yaak/Great Burn Complex Biological Connecting Corridors:
					(1)Maple Peak area,
			 consisting of approximately 18,855 acres administered by the Lolo, Idaho
			 Panhandle, or Kootenai National Forest.
					(2)Storm Creek area,
			 consisting of approximately 8,728 acres administered by the Idaho Panhandle
			 National Forest.
					(3)Hammond Creek
			 area, consisting of approximately 19,133 acres administered by the Idaho
			 Panhandle National Forest.
					(4)North Fork area,
			 consisting of approximately 30,465 acres administered by the Idaho Panhandle
			 National Forest.
					(5)Big Creek area,
			 consisting of approximately 79,719 acres administered by the Idaho Panhandle
			 National Forest.
					(6)Kootenai Peak
			 area, consisting of approximately 10,000 acres administered by the Idaho
			 Panhandle National Forest.
					(7)Lost Creek area,
			 consisting of approximately 11,537 acres administered by the Idaho Panhandle
			 National Forest.
					(8)East Cathedral
			 Peak/Elk Creek area, consisting of approximately 34,207 acres administered by
			 the Idaho Panhandle National Forest.
					(9)Spion Kop area,
			 consisting of approximately 21,702 acres administered by the Idaho Panhandle
			 National Forest.
					(10)Roland Point area,
			 consisting of approximately 6,003 acres administered by the Idaho Panhandle
			 National Forest.
					(11)Trout Creek area,
			 consisting of approximately 41,366 acres administered by the Idaho Panhandle or
			 Kootenai National Forest.
					(12)Wonderful Peak
			 area, consisting of approximately 6,675 acres administered by the Idaho
			 Panhandle or Lolo National Forest.
					(13)Stevens Peak
			 area, consisting of approximately 5,660 acres administered by the Idaho
			 Panhandle or Lolo National Forest.
					(14)Evans Gulch area,
			 consisting of approximately 8,054 acres administered by the Lolo National
			 Forest.
					(15)Gilt Edge-Silver
			 Creek area, consisting of approximately 8,567 acres administered by the Lolo
			 National Forest.
					(16)Ward Eagle area,
			 consisting of approximately 8,842 acres administered by the Lolo National
			 Forest.
					(17)Marble Point
			 area, consisting of approximately 12,580 acres administered by the Lolo
			 National Forest.
					(18)Clear Creek area,
			 consisting of approximately 5,645 acres administered by the Lolo National
			 Forest.
					(h)Cabinet/Yaak/Selkirk
			 CorridorsLands consisting of
			 approximately 96,266 acres administered by the Idaho Panhandle, Kootenai, or
			 Colville National Forest are designated as the Cabinet/Yaak/Selkirk Biological
			 Connecting Corridors and shall be subject to the special corridor management
			 requirements under section 203.
				(i)Cabinet/Yaak/Canada
			 CorridorsLands consisting of
			 approximately 41,044 acres administered by the Idaho Panhandle or Kootenai
			 National Forest are designated as the Cabinet/Yaak/Canada Biological Connecting
			 Corridors and shall be subject to the special corridor management requirements
			 under section 203.
				(j)Anaconda-Pintlar/Bitterroot
			 Mountains CorridorsThe following areas, consisting of a total of
			 approximately 555,835 acres, of which 419,271 acres are incorporated into the
			 National Wilderness Preservation System and 136,564 acres are subject to the
			 special corridor management requirements under section 203, are designated as
			 the Anaconda-Pintlar/Bitterroot Mountains Biological Connecting
			 Corridors:
					(1)West Pioneers
			 area, consisting of approximately 246,041 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(2)Call Mountain
			 area, consisting of approximately 8,750 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(3)Cattle Gulch Ridge
			 area, consisting of approximately 19,035 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(4)East Pioneers
			 area, consisting of approximately 145,445 acres administered by the
			 Beaverhead-Deerlodge National Forest or the Bureau of Land Management.
					(k)Frank
			 Church/Greater Yellowstone CorridorsThe following areas,
			 consisting of a total of approximately 1,843,123 acres, of which 1,201,017
			 acres are incorporated into the National Wilderness Preservation System and
			 642,106 acres are subject to the special corridor management requirements under
			 section 203, are designated as the Frank Church/Greater Yellowstone Biological
			 Connecting Corridors:
					(1)Tolan Creek area,
			 consisting of approximately 14,169 acres administered by the Bitterroot
			 National Forest.
					(2)Allan Mountain
			 area, consisting of approximately 157,395 acres administered by the Bitterroot
			 or Salmon-Challis National Forest.
					(3)Anderson Mountain
			 area, consisting of approximately 48,947 acres administered by the Beaverhead
			 or Salmon-Challis National Forest.
					(4)West Big Hole
			 area, consisting of approximately 217,626 acres administered by the Beaverhead
			 or Salmon-Challis National Forest.
					(5)Goat Mountain area,
			 consisting of approximately 44,473 acres administered by the Beaverhead or
			 Salmon-Challis National Forest.
					(6)Italian Peaks/Eighteen Mile/Maiden area,
			 consisting of approximately 304,787 acres administered by the Beaverhead,
			 Salmon, or Caribou-Targhee National Forest or the Bureau of Land
			 Management.
					(7)Garfield Mountain
			 area, consisting of approximately 87,867 acres administered by the Beaverhead
			 or Caribou-Targhee National Forest.
					(8)Four Eyes Canyon
			 area, consisting of approximately 7,141 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(9)Tendoy Mountains
			 area, consisting of approximately 88,000 acres administered by the
			 Beaverhead-Deerlodge National Forest or the Bureau of Land Management.
					(10)Henneberry Ridge
			 area, consisting of approximately 12,000 acres administered by the Bureau of
			 Land Management.
					(11)Sage Creek area,
			 consisting of approximately 15,000 acres administered by the Bureau of Land
			 Management.
					(12)Saginaw Creek
			 area, consisting of approximately 7,519 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(13)Tash Peak area,
			 consisting of approximately 60,574 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(14)Beaver Lakes
			 area, consisting of approximately 16,088 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(15)Agency Creek area,
			 consisting of approximately 6,382 acres administered by the Salmon-Challis
			 National Forest.
					(16)Raynolds Pass
			 area, consisting of approximately 7,153 acres administered by the
			 Caribou-Targhee National Forest.
					(17)Two Top area,
			 consisting of approximately 6,775 acres administered by the Caribou-Targhee
			 National Forest.
					(18)Signal Peak area,
			 consisting of approximately 8,165 acres administered by the Caribou-Targhee
			 National Forest.
					(19)Mount
			 Jefferson/Centennials area, consisting of approximately 87,726 acres
			 administered by the Caribou-Targhee or Beaverhead-Deerlodge National Forest or
			 the Bureau of Land Management.
					(20)Dry Canyon area,
			 consisting of approximately 3,230 acres administered by the Gallatin National
			 Forest.
					(l)French
			 Creek/Hells Canyon CorridorsLands consisting of approximately 3,233
			 acres administered by the Payette or Nez Perce National Forest or the Bureau of
			 Land Management are designated as the French Creek/Hells Canyon Biological
			 Connecting Corridors and shall be subject to the special corridor management
			 requirements under section 203.
				(m)Lemhi Mountains
			 CorridorsThe following areas, consisting of a total of
			 approximately 599,077 acres, of which 511,463 acres are incorporated into the
			 National Wilderness Preservation System and 87,614 acres are subject to the
			 special corridor management requirements under section 203, are designated as
			 the Lemhi Mountains Biological Connecting Corridors:
					(1)North Lemhi
			 Mountains area, consisting of approximately 306,629 acres administered by the
			 Salmon-Challis National Forest.
					(2)Diamond Peak area,
			 consisting of approximately 167,321 acres administered by the Salmon- Challis,
			 or Caribou-Targhee National Forest.
					(3)Black Canyon area,
			 consisting of approximately 5,503 acres administered by the Idaho Falls
			 District of the Bureau of Land Management.
					(4)Warm Canyon area,
			 consisting of approximately 6,404 acres administered by the Salmon-Challis
			 National Forest.
					(5)Goldbug Ridge
			 area, consisting of approximately 12,092 acres administered by the
			 Salmon-Challis National Forest.
					(6)Sal Mountain area,
			 consisting of approximately 13,514 acres administered by the Salmon-Challis
			 National Forest.
					(n)Lost River Range
			 CorridorsThe following areas, consisting of a total of
			 approximately 440,752 acres, of which 377,182 acres are incorporated into the
			 National Wilderness Preservation System and 63,570 acres are subject to the
			 special corridor management requirements under section 203, are designated as
			 the Lost River Range Biological Connecting Corridors:
					(1)Borah Peak area,
			 consisting of approximately 135,077 acres administered by the Salmon-Challis
			 National Forest or the Salmon District of the Bureau of Land Management.
					(2)King Mountain
			 area, consisting of approximately 83,463 acres administered by the
			 Salmon-Challis National Forest.
					(3)Grouse Peak area, consisting of
			 approximately 8,156 acres administered by the Salmon-Challis National
			 Forest.
					(4)Red Hill area,
			 consisting of approximately 14,402 acres administered by the Salmon-Challis
			 National Forest.
					(5)Jumpoff Mountain
			 area, consisting of approximately 13,556 acres administered by the
			 Salmon-Challis National Forest.
					(6)Wood Canyon area,
			 consisting of approximately 7,505 acres administered by the Salmon-Challis
			 National Forest.
					(7)Pahsimeroi area,
			 consisting of approximately 75,921 acres administered by the Salmon-Challis
			 National Forest.
					(8)Burnt Creek area,
			 consisting of approximately 21,680 acres administered by the Salmon or the
			 Idaho Falls District of the Bureau of Land Management.
					(9)Hawley Mountain area, consisting of
			 approximately 17,422 acres administered by the Idaho Falls District of the
			 Bureau of Land Management.
					(o)Frank Church
			 Complex/Lemhi Range CorridorsLands consisting of approximately 3,058
			 acres administered by the Salmon-Challis National Forest or the Bureau of Land
			 Management are designated as the Frank Church Complex/Lemhi Range Biological
			 Connecting Corridors and shall be subject to the special corridor management
			 requirements under section 203.
				(p)Boulder/White
			 Clouds/Lost River Range CorridorsThe following areas, consisting
			 of a total of approximately 233,115 acres, of which 145,525 acres are
			 incorporated into the National Wilderness Preservation System and 87,590 acres
			 are subject to the special corridor management requirements under section 203,
			 are designated as the Boulder/White Clouds/Lost River Range Biological
			 Connecting Corridors:
					(1)Jerry Peak area, consisting of
			 approximately 27,912 acres administered by the Salmon District of the Bureau of
			 Land Management.
					(2)Jerry Peak West area, consisting of
			 approximately 12,452 acres administered by the Salmon District of the Bureau of
			 Land Management.
					(3)Corral-Horse Basin area, consisting of
			 approximately 69,170 acres administered by the Salmon District of the Bureau of
			 Land Management.
					(4)Appendicitis Hill area, consisting of
			 approximately 25,842 acres administered by the Idaho Falls District of the
			 Bureau of Land Management.
					(5)White-Knob Mountains area, consisting of
			 approximately 10,149 acres administered by the Idaho Falls District of the
			 Bureau of Land Management.
					(q)Bitterroot/Lemhi
			 CorridorsLands consisting of
			 approximately 20,000 acres administered by the Salmon-Challis National Forest
			 or the Bureau of Land Management are designated as the Bitterroot/Lemhi
			 Biological Connecting Corridors and shall be subject to the special corridor
			 management requirements under section 203.
				(r)Greater
			 Glacier/Greater Yellowstone CorridorsThe following areas,
			 consisting of a total of approximately 1,707,092 acres, of which 1,164,974
			 acres are incorporated into the National Wilderness Preservation System and
			 542,118 acres are subject to the special corridor management requirements under
			 section 203, are designated as the Greater Glacier/Greater Yellowstone
			 Biological Connecting Corridors:
					(1)Tenderfoot/Deep
			 Creek area, consisting of approximately 105,461 acres administered by the Lewis
			 and Clark National Forest.
					(2)Middle Fork Judith
			 area, consisting of approximately 84,406 acres administered by the Lewis and
			 Clark National Forest.
					(3)Pilgrim Creek
			 area, consisting of approximately 46,652 acres administered by the Lewis and
			 Clark National Forest.
					(4)Paine Gulch area,
			 consisting of approximately 7,868 acres administered by the Lewis and Clark
			 National Forest.
					(5)Sawmill Gulch
			 area, consisting of approximately 11,671 acres administered by the Lewis and
			 Clark National Forest.
					(6)Spring Creek area,
			 consisting of approximately 17,561 acres administered by the Lewis and Clark
			 National Forest.
					(7)TW Mountain area,
			 consisting of approximately 8,221 acres administered by the Lewis and Clark
			 National Forest.
					(8)Big Baldy area,
			 consisting of approximately 42,703 acres administered by the Lewis and Clark
			 National Forest.
					(9)Granite Mountain
			 area, consisting of approximately 10,127 acres administered by the Lewis and
			 Clark National Forest.
					(10)Tollgate-Sheep
			 area, consisting of approximately 24,866 acres administered by the Lewis and
			 Clark National Forest.
					(11)Mount High area,
			 consisting of approximately 32,731 acres administered by the Lewis and Clark
			 National Forest.
					(12)Bluff Mountain
			 area, consisting of approximately 36,872 acres administered by the Lewis and
			 Clark National Forest.
					(13)North Fork Smith
			 area, consisting of approximately 8,739 acres administered by the Lewis and
			 Clark National Forest.
					(14)Big Snowies area,
			 consisting of approximately 104,917 acres administered by the Lewis and Clark
			 National Forest.
					(15)Highwoods area,
			 consisting of approximately 24,674 acres administered by the Lewis and Clark
			 National Forest.
					(16)Highwood Baldy
			 area, consisting of approximately 15,684 acres administered by the Lewis and
			 Clark National Forest.
					(17)Calf Creek area,
			 consisting of approximately 9,912 acres administered by the Lewis and Clark
			 National Forest.
					(18)Eagle Creek area,
			 consisting of approximately 5,740 acres administered by the Lewis and Clark
			 National Forest.
					(19)Castle Mountains
			 area, consisting of approximately 28,369 acres administered by the Lewis and
			 Clark National Forest.
					(20)Box Canyon area,
			 consisting of approximately 15,114 acres administered by the Lewis and Clark
			 National Forest.
					(21)Crazy Mountains
			 area, consisting of approximately 159,049 acres administered by the Lewis and
			 Clark or Gallatin National Forest.
					(22)Gates of Mountains additions, consisting of
			 approximately 19,932 acres administered by the Helena National Forest, which
			 shall be incorporated into the Gates of the Mountain Wilderness.
					(23)Lazyman Gulch
			 area, consisting of approximately 11,842 acres administered by the Helena
			 National Forest.
					(24)Mt. Baldy area,
			 consisting of approximately 18,508 acres administered by the Helena National
			 Forest.
					(25)Camas Creek area,
			 consisting of approximately 27,405 acres administered by the Helena National
			 Forest.
					(26)Jericho Mountain
			 area, consisting of approximately 11,603 acres administered by the Helena
			 National Forest.
					(27)Irish Gulch area,
			 consisting of approximately 7,266 acres administered by the Helena National
			 Forest.
					(28)Grassy Mountain
			 area, consisting of approximately 7,255 acres administered by the Helena
			 National Forest.
					(29)Middleman/Hedges
			 Mountain area, consisting of approximately 33,586 acres administered by the
			 Helena National Forest.
					(30)Hellgate Gulch
			 area, consisting of approximately 17,395 acres administered by the Helena
			 National Forest.
					(31)Cayuse Mountain
			 area, consisting of approximately 22,144 acres administered by the Helena
			 National Forest.
					(32)Electric
			 Peak/Little Blackfoot Meadows area, consisting of approximately 53,311 acres
			 administered by the Helena or Beaverhead-Deerlodge National Forest.
					(33)Whitetail-Haystack
			 area, consisting of approximately 76,132 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(34)O’Neil Creek
			 area, consisting of approximately 6,183 acres administered by the
			 Beaverhead-Deerlodge National Forest.
					(35)Bridger area,
			 consisting of approximately 51,075 acres administered by the Gallatin National
			 Forest.
					(s)Mt. Leidy
			 Highlands/Wind River Range CorridorsLands consisting of a total of
			 approximately 68,890 acres are designated as the Mt. Leidy Highlands/Wind River
			 Range Biological Connecting Corridor, of which—
					(1)approximately
			 6,720 acres known as the Fish Lake Mountain Wilderness are incorporated into
			 the National Wilderness Preservation System; and
					(2)approximately 62,170 acres are subject to
			 the special corridor management requirements under section 203.
					203.Treatment of
			 biological connecting corridors
				(a)Roadless Lands
			 Designated as WildernessThe roadless areas identified as part of
			 a biological connecting corridor on the maps referred to by name in section 202
			 are hereby designated as wilderness and as components of the National
			 Wilderness Preservation System.
				(b)Special Corridor
			 Management AreasThose portions of the biological connecting
			 corridors designated by section 202 that are not covered by subsection (a) are
			 hereby designated as special corridor management areas and shall be managed in
			 the following manner:
					(1)The practice of even-aged silvicultural
			 management and timber harvesting is prohibited within the special corridor
			 management areas.
					(2)Mining, oil, and gas exploration and
			 development and new road construction or reconstruction is prohibited within
			 the special corridor management areas.
					(3)The Federal land management agency
			 responsible for the administration of a special corridor management area or
			 portion thereof shall take immediate steps to ensure that road densities within
			 the biological connecting corridor approach, as nearly as possible, zero miles
			 of road per square mile of land area. Such road density shall not exceed 0.25
			 miles per square mile, using the method known as the moving
			 window method.
					204.Applicability
			 of title
				(a)Federal Land
			 Management AgenciesThis title shall apply only to National
			 Forest System lands and lands under the jurisdiction of the the Bureau of Land
			 Management and the United States Fish and Wildlife Service.
				(b)Private
			 LandownersNo private landowner whose lands are adjacent to the
			 designated connecting corridors shall be compelled, under any circumstances, to
			 comply with this title. However, private landowners may enter into cooperative
			 agreements with the Federal Government on a willing participant or willing
			 seller basis to include their land in a biological connecting corridor.
				205.Cooperative
			 agreements and land trades and acquisitions
				(a)Cooperative
			 AgreementsThe Secretary of the Interior and the Secretary of
			 Agriculture shall seek to enter into cooperative agreements with private,
			 State, and corporate landowners and sovereign Indian tribes whose lands are
			 adjacent to the designated connecting corridors, when such agreements would
			 benefit the ecological integrity and function of the designated
			 corridor.
				(b)Land Trades and
			 AcquisitionsThe Secretary of Agriculture and the Secretary of
			 the Interior may undertake land trades or acquisitions in order to accomplish
			 the purposes of this title when the Secretary concerned considers such action
			 to be appropriate.
				(c)ReportAs
			 part of the report required by section 501, the Secretary of Agriculture and
			 the Secretary of the Interior shall describe the progress of cooperative
			 agreements, acquisitions, and proposed land exchanges sought pursuant to this
			 section.
				206.Exemption of
			 certain roads and highways
				(a)ExemptionThe
			 roads and highways referred to in subsection (b) are expressly exempted from
			 the provisions of this title. In the event that any county, State, Federal, or
			 private road has been mistakenly omitted from this list, it is deemed to be
			 incorporated by reference.
				(b)DescriptionThe
			 roads and highways referred to in subsection (a) the following:
					(1)United States
			 Highways 2, 10, 12, 20, 89, 91, 93, 95, and 287.
					(2)Interstate
			 Highways 15 and 90.
					(3)Idaho State
			 Highways 3, 28, 29, and 87.
					(4)Montana State Highways 2, 37, 38, 41, 43,
			 56, 58, 83, 87, 135, 200, 278, 287, 293, 294, 298, and 324.
					(5)Montana Secondary
			 Roads 92, 278, 279, 294, 298, 324, 411, and 508.
					(6)The Thompson Pass
			 Road, Montana-Idaho.
					(7)The Moyie Springs
			 to East Port Road, Idaho.
					(8)The Red Rock Pass
			 Road, Montana.
					(9)Boundary County,
			 Idaho, Routes 3, 18, 34, and 47.
					(10)Lolo National
			 Forest Route 102.
					(11)Gallatin National
			 Forest Route 259.
					(12)Kelly Canyon and Middle Fork Canyon Roads,
			 Gallatin National Forest.
					(13)Lewis and Clark
			 County, Montana, Roads 4, 164, 280, 287, and 291.
					(14)The
			 Beaverhead-Deerlodge to Basin Road, Montana.
					(15)The Marysville to
			 Avon Road, Montana.
					(16)The Pahsimeroi
			 Road, Butte County, Idaho.
					IIIWILD
			 AND SCENIC RIVERS DESIGNATIONS
			301.Designation of
			 wild and scenic rivers in Idaho, Montana, and WyomingSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new
			 paragraphs:
				
					(170)South Fork
				Payette, IdahoThe segment within the Boise and Sawtooth National
				Forests from the Sawtooth Wilderness Boundary downstream approximately 54 miles
				to confluence with the Middle Fork and then downstream on the main stem to the
				confluence with the North Fork, as generally depicted on the boundary map
				entitled South Fork Payette Wild River and dated January 2003,
				which shall be administered by the Secretary of Agriculture as a wild
				river.
					(171)Middle Fork
				Payette, IdahoThe segment within the Boise National Forest from
				Railroad Pass downstream approximately 17.9 miles to Boiling Springs, as
				generally depicted on the boundary map entitled Middle Fork Payette Wild
				and Recreational River and dated January 2003, which shall be
				administered by the Secretary of Agriculture as a wild river and the segment
				within the Boise National Forest from Boiling Springs downstream approximately
				14.7 miles to the national forest boundary, as generally depicted on such map,
				which shall be administered by the Secretary of Agriculture as a recreational
				river.
					(172)Deadwood,
				IdahoThe segment within the Boise National Forest comprising
				approximately 21.3 miles as generally depicted on the boundary map entitled
				Deadwood Wild and Scenic River and dated January 2003, which
				shall be administered by the Secretary of Agriculture, the 12.8 mile segment
				from Threemile Creek to Julie Creek, as a wild river, and the 8.9 mile segment
				from Julie Creek to the South Fork of the Payette, as a scenic river.
					(173)Upper Priest,
				IdahoThe segment within the Panhandle National Forest from the
				Canadian border downstream approximately 18.5 miles to Upper Priest Lake, as
				generally depicted on the boundary map entitled Upper Priest Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(174)Coeur d’Alene,
				IdahoThe segment within the Panhandle National Forest from the
				headwaters downstream approximately 110.4 miles as generally depicted on the
				boundary map entitled Coeur d’Alene Wild and Recreational River
				and dated January 2003, which shall be administered by the Secretary of
				Agriculture, the 8.5 miles from the headwaters downstream to Beaver Creek as a
				recreational river, the 15.2 miles from Road No. 3099 to Teepee Creek as a wild
				river, the 52 miles from the South Fork to Teepee Creek as a recreational
				river, the 7.7 miles from Mission Creek to the South Fork as a recreational
				river, and the 27 miles from Mission Creek to Lake Coeur d’Alene as a
				recreational river.
					(175)Little North
				Fork Clearwater, IdahoThe
				segments within the Panhandle National Forest and Coeur d'Alene Field Office
				BLM from the headwaters to to Cedar Creek, as generally depicted on the
				boundary map entitled Little North Fork Clearwater Wild and Scenic
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture, the segment from the headwaters to the 1925 road as a
				wild river, the segment from the 1925 road downstream to Adair Creek as a
				scenic river and the segment from Adair Creek downstream to Cedar Creek as a
				wild river.
					(176)Kelly Creek,
				IdahoThe segment, including all tributaries, within the
				Clearwater National Forest from its headwaters downstream approximately 19
				miles to the forest service work station, as generally depicted on the boundary
				map entitled Kelly Creek Wild and Recreational River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river and the 12-mile segment from USFS Road No. 581 to the North Fork of
				the Clearwater River to be administered by the Secretary of Agriculture as a
				recreational river.
					(177)Cayuse Creek,
				IdahoThe segment within the
				Clearwater National Forest from its headwaters downstream approximately 39
				miles to its mouth, except to small segments where it crosses road 581, as
				generally depicted on the boundary map entitled Cayuse Creek Wild and
				Scenic River and dated ___, which shall be administered by the
				Secretary of Agriculture as a wild river, the two segments where road 581
				crosses and parallels the creek (including the landing meadow), as generally
				depicted on the boundary map entitled Cayuse Creek Wild and Scenic
				River, which shall be administered by the Secretary of Agriculture as a
				scenic river.
					(178)Bargamin
				Creek, IdahoThe segment
				within the Nez Perce National Forest comprising approximately 21 miles, as
				generally depicted on the boundary map entitled Bargamin Creek Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(179)Lake Creek,
				IdahoThe segment within the Nez Perce National Forest from the
				wilderness boundary downstream approximately 10 miles to Crooked Creek, as
				generally depicted on the boundary map entitled Lake Creek Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(180)Meadow Creek,
				IdahoThe segment within the Nez Perce National Forest from its
				headwaters downstream approximately 34 miles to Selway River, as generally
				depicted on the boundary map entitled Meadow Creek Recreational
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river, except for the 1-mile segment above
				the confluence with the Selway River which shall be administered as a
				recreational river.
					(181)Running Creek,
				IdahoThe segment within the Nez Perce National Forest comprising
				approximately 14 miles, as generally depicted on the boundary map entitled
				Running Creek Scenic River and dated January 2003, which shall
				be administered by the Secretary of Agriculture as a wild river.
					(182)Salmon,
				IdahoThe segment within the
				Salmon and Sawtooth National Forests from its source downstream approximately
				177 miles to North Fork, Idaho, excluding that part in the town of Salmon, and
				the segment from Vinegar Creek to the Little Salmon River, approximately 25
				miles within the Nez Perce and Payette National Forests and other public lands,
				as generally depicted on the boundary map entitled Salmon Wild and
				Recreational River and dated ___, which shall be administered by the
				Secretary of Agriculture, as a recreational river, and the segment Hammer
				Creek, approximately 45 miles downstream miles to its mouth within public lands
				managed by the Bureau of Land Management, as generally depicted on the boundary
				map entitled Salmon Wild and Scenic River and dated ___ shall be administered
				by the Secretary of Interior as a wild river.
					(183)East Fork
				Salmon, IdahoThe segment within the Salmon and Sawtooth National
				Forests from the Sawtooth NRA boundary downstream approximately 20 miles to its
				confluence with the main stem, as generally depicted on the boundary map
				entitled East Fork Salmon Recreational River and dated January
				2003, which shall be administered by the Secretary of Agriculture, as a
				recreational river.
					(184)North Fork
				Clearwater, IdahoThe segment
				within the Clearwater National Forest from the headwaters approximately 70
				miles to the slackwater in Dworshak Reservoir, as generally depicted on the
				boundary map entitled North Fork Clearwater Scenic and Wild
				River and dated ___, which shall be administered by the Secretary of
				Agriculture, the segment from the headwaters downstream to the Route No. 250
				Bridge as a wild river, the segment from Route No. 250 Bridge downstream to the
				slackwater as a recreational river.
					(185)North Fork
				Coeur d’Alene, IdahoThe segment within the Panhandle National
				Forest from its headwaters south of Honey Mountain downstream approximately
				32.5 miles to its confluence with the Coeur d’Alene River, as generally
				depicted on the boundary map entitled North Fork Coeur d’Alene
				Recreational River and dated January 2003, which shall be administered
				by the Secretary of Agriculture as a recreational river.
					(186)Pack,
				IdahoThe segment within the Panhandle National Forest from
				Harrison Lake downstream approximately 14 miles to the national forest
				boundary, as generally depicted on the boundary map entitled Pack
				Recreational River and dated January 2003, which shall be administered
				by the Secretary of Agriculture as a recreational river.
					(187)Henry’s Fork,
				IdahoThe segment within the National Forest from Big Springs
				downstream approximately 28 miles to the Osborne Bridge, except for Island Park
				Reservoir, as generally depicted on the boundary map entitled Henry’s
				Fork Wild and Scenic River and dated January 2003, which shall be
				administered by the Secretary of Agriculture as a scenic river, and the segment
				from Osborne Bridge to the confluence of the Warm River, which shall be
				administered as a wild river.
					(188)Falls River,
				IdahoThe segment within the Caribou-Targhee National Forest from
				Yellowstone National Park downstream approximately 13 miles to the National
				Forest Boundary, as generally depicted on the boundary map entitled
				Falls Wild River and dated January 2003, which shall be
				administered by the Secretary of Agriculture as a wild river.
					(189)Lochsa River
				Watershed, Idaho(A)The segment of the Lochsa River from its
				source (confluence of Colt Killed Creek and Crooked Fork) to the beginning of
				the Lochsa Recreational River, within the Clearwater National Forest,
				comprising approximatley 2 miles, as generally depcited on the boundary map
				entitled Lochsa Recreational River Addition and dated ___, which
				shall be administered by the Secretary of Agriculture as a Recreational
				River.
						(B)The segments of Colt Killed Creek, from its
				source to its confluence with Beaver Creek, within the Clearwater National
				Forest, excepting a short segment near Colt Killed Creek Cabin, comprising
				approximately 20.3 miles, as generally depicted on the boundary map entitled
				Colt Killed Creek Wild, Scenic and Recreational River and dated
				___, which shall be administered by the Secretary of Agriculture as a wild
				river, the segment of Colt Killed Creek near Colt Killed Cabin, comprising
				approximately .5 miles, as generally depicted on the boundary map entitled
				Colt Killed Creek Wild, Scenic and Recreational River and dated
				___, which shall be administered by the Secretary of Agriculture as a scenic
				river, and the segment of Colt Killed Creek, from its confluence with Beaver
				Creek to the confluence with Crooked Fork, within the Clearwater National
				Forest, comprising approximately .3 miles, as generally depicted on the
				boundary map entitled Colt Killed Creek Wild, Scenic and Recreational
				River and dated ___, which shall be administered by the Secretary of
				Agriculture as a recreational river.
						(190)Selway River
				Watershed, Idaho(A)The segments of the Moose Creek complex,
				from its sources to its confluence with the Selway River, within the Nez Perce
				National Forest, comprising approximately 83.5 miles, as generally depicted on
				the boundary map entitled Moose Creek Segments Wild River and
				dated ___, which shall be administered by the Secretary of Agriculture as a
				wild river.
						(B)The segments of the Bear Creek complex,
				from its sources to its confluence with the Selway River, within the Nez Perce
				National Forest, comprising approximately 70.6 miles, as generally depicted on
				the boundary map entitled Bear Creek Segments Wild River and
				dated ___, which shall be administered by the Secretary of Agriculture as a
				wild river.
						(C)The segments of the Three Links Creek
				complex, from its sources to its confluence with the Selway River, within the
				Nez Perce National Forest, comprising approximately 23.5 miles, as generally
				depicted on the boundary map entitled Three Links Creek Segments Wild
				River and dated ___, which shall be administered by the Secretary of
				Agriculture as a wild river.
						(D)The segment of Gedney Creek/West Fork
				Gedney Creek, from its source to its entering the recreational river corridor
				on the Selway River, within the Nez Perce National Forest, comprising
				approximately 14.5 miles, as generally depicted on the boundary map entitled
				Gedney/West Fork Gedney Creek Wild River and dated ___, which
				shall be administered by the Secretary of Agriculture as a wild river.
						(191)South Fork
				Clearwater, IdahoThe segment
				within the Nez Perce National Forest from the confluence of the Red and
				American Rivers downstream to the Forest boundary, comprising approximately 40
				miles as generally depicted on the boundary map entitled South Fork
				Clearwater River Recreational River and dated ___, which shall be
				administered by the Secretary of Agriculture as a recreational river.
					(192)Johns creek,
				idahoThe segment within the
				Nez Perce National Forest from the source to its confluence with the South Fork
				Clearwater, as generally depicted on the boundary map entitled Johns
				Creek Wild River and dated ___, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(193)Slate Creek,
				IdahoThe segment within the
				Nez Perce National Forest from the source to the Gospel Hump Wilderness
				Boundary, as generally depicted on the boundary map entitled Slate Creek
				Recreational and Wild River and dated ___, comprising approximately 5
				miles, which shall be administered by the Secretary of Agriculture as a wild
				river, the segment within the Nez Perce National Forest, as generally depicted
				on the boundary map entitled Slate Creek Recreational and Wild
				River and dated ___, from the Gospel Hump Wilderness Boundary to the
				Forest Boundary, comprising approximatety 10 miles, which shall be administered
				by the Secretary of Agriculture as a recreational river.
					(194)South Fork Two
				Medicine River, MontanaThe segment within the Lewis and Clark
				National Forest from its headwaters downstream approximately 10 miles to the
				Sawmill Flat Trailhead, as generally depicted on the boundary map entitled
				South Fork Two Medicine Wild River and dated January 2003, which
				shall be administered by the Secretary of Agriculture, as a wild river.
					(195)Badger Creek,
				Including the South and North Forks, MontanaThe segment within
				the Lewis and Clark National Forest from its headwaters downstream to the
				national forest boundary, comprising approximately 23.8 miles, as generally
				depicted on the boundary map entitled Badger Creek Wild River
				and dated January 2003, which shall be administered by the Secretary of
				Agriculture, as a wild river.
					(196)Dearborn,
				MontanaThe segment within the Lewis and Clark National Forest
				downstream approximately 18.1 miles to the national forest boundary, as
				generally depicted on the boundary map entitled Dearborn Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture, as a wild river.
					(197)North Fork
				Birch Creek, MontanaThe segment within the Lewis and Clark
				National Forest from its headwaters downstream approximately 6.6 miles to the
				national forest boundary, as generally depicted on the boundary map entitled
				North Fork Birch Creek Wild River and dated January 2003, which
				shall be administered by the Secretary of Agriculture, as a wild river.
					(198)South Fork
				Sun, MontanaThe segment within the Lewis and Clark National
				Forest from its headwaters at Sun Lake downstream approximately 25.5 miles to
				its confluence with the North Fork, as generally depicted on the boundary map
				entitled South Fork Sun Wild River and dated January 2003, which
				shall be administered by the Secretary of Agriculture, as a wild river.
					(199)North Fork Sun,
				MontanaThe segment comprising approximately 26.7 miles within
				the Lewis and Clark National Forest from the confluence of Open Creek and Fool
				Creek downstream approximately 25.4 miles to the Bob Marshall Wilderness
				boundary, as generally depicted on the boundary map entitled North Fork
				Sun Wild and Recreational River and dated January 2003, which shall be
				administered by the Secretary of Agriculture, as a wild river and the segment
				from the Bob Marshall Wilderness boundary downstream approximately 1.3 miles to
				its confluence with the South Fork, which shall be administered by the
				Secretary of Agriculture, as a recreational river.
					(200)Tenderfoot
				Creek, MontanaThe segment within the Lewis and Clark National
				Forest from The Falls downstream approximately 4.6 miles to the Smith River, as
				generally depicted on the boundary map entitled Tenderfoot Creek Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture, as a wild river.
					(201)Green Fork
				Straight Creek, MontanaThe segment within the Lewis and Clark
				National Forest from its headwaters downstream approximately 4.5 miles to
				Straight Creek, as generally depicted on the boundary map entitled Green
				Fork Straight Creek Wild River and dated January 2003, which shall be
				administered by the Secretary of Agriculture, as a wild river.
					(202)Yaak River,
				MontanaThe segment within the Kootenai National Forest from the
				junction of the East and West Forks downstream 38 miles to the Yaak Falls, as
				generally depicted on the boundary map entitled Yaak River Wild and
				Recreational River and dated January 2003, which shall be administered
				by the Secretary of Agriculture as a recreational river and the segment from
				the Yaak Falls downstream 8 miles to the mouth of the Yaak River at the
				junction of the Kootenai River, as a wild river.
					(203)Kootenai
				River, MontanaThe segment within the Kootenai National Forest
				from the junction of the Fisher River (3 miles below Libby Dam) downstream for
				46 miles to the State line, as generally depicted on the boundary map entitled
				Kootenai River Recreational River and dated January 2003, which
				shall be administered by the Secretary of Agriculture as a recreational
				river.
					(204)Bull River,
				MontanaThe segment within the Kootenai National Forest from the
				junction of the North and South Forks downstream 21 miles to the Cabinet Gorge
				Reservoir, as generally depicted on the boundary map entitled Bull River
				Recreational River and dated January 2003, which shall be administered
				by the Secretary of Agriculture as a recreational river.
					(205)Vermillion
				River, MontanaThe segment within the Kootenai National Forest
				from the junction of Willow Creek, downstream 12 miles to the Noxon Reservoir,
				as generally depicted on the boundary map entitled Vermillion
				Recreational River and dated January 2003, which shall be administered
				by the Secretary of Agriculture as a recreational river.
					(206)West Fork
				Madison, MontanaThe segment within the Beaverhead-Deerlodge
				National Forest from approximately the midpoint of Section 28, R. 2 W., T. 12
				S., downstream approximately 6 miles to Landon Camp, and from Section 32, R. 1
				W., T. 12 S. downstream approximately 5.2 miles to Shakelford Cow Camp, as
				generally depicted on the boundary map entitled West Fork Madison Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture, as a wild river and the segment from Miner Creek
				(Section 30, R. 2 W., T. 12 S.) downstream approximately 2.5 miles to the
				midpoint of Section 28, and the segment from Landon Camp downstream
				approximately 1.5 miles to the boundary of Sections 32 and 33, R. 1 W., T. 12
				S. and from Shakelford Cow Camp downstream approximately 1.5 miles to Sloan Cow
				Camp, and from Sloan Cow Camp downstream approximately .75 miles to Partridge
				Cow Camp, and from Partridge Cow Camp downstream approximately 3.75 miles to
				the northeast corner of Section 4, R. 1 E., T. 12 S., as generally depicted on
				the boundary map entitled West Fork Madison Scenic River and
				dated January 2003, which shall be administered by the Secretary of
				Agriculture, as a scenic river and the segment from the northeast corner of
				Section 4, R. 1 E., T. 12 S. downstream approximately 6.5 miles to the West
				Fork Rest Area, as generally depicted on the boundary map entitled West
				Fork Madison Scenic River and dated January 2003, which shall be
				administered by the Secretary of Agriculture as a scenic river.
					(207)Elk River,
				MontanaThe segment within the Beaverhead-Deerlodge National
				Forest in the southeast corner of Section 16, R. 2 W., T. 11 S., downstream
				approximately 12.2 miles to the southeast corner of Section 3, R. 1 W., T. 12
				S. including the headwaters (Barnett Creek and all other tributaries), as
				generally depicted on the boundary map entitled Elk Wild River
				and dated January 2003, which shall be administered by the Secretary of
				Agriculture, as a wild river; and the segment from the southeast corner of
				Section 3, R. 1 W., T. 12 S., downstream approximately 5.2 miles to the
				confluence with the West Fork of the Madison River, as generally depicted on
				the boundary map entitled Elk Scenic River and dated January
				2003, which shall be administered by the Secretary of Agriculture, as a scenic
				river.
					(208)Browns Creek,
				MontanaThe segment within the Beaverhead-Deerlodge National
				Forest from the west central part of Section 1, R. 14 W., T. 8 S., downstream
				approximately 4.3 miles to the forest boundary, as generally depicted on the
				boundary map entitled Browns Creek Wild River and dated January
				2003, which shall be administered by the Secretary of Agriculture as a wild
				river.
					(209)Canyon Creek,
				MontanaThe segment within the Beaverhead-Deerlodge National
				Forest from Canyon Lake downstream approximately 4 miles to the Canyon Creek
				Campground, and the Lion Creek tributary (approximately 2.5 miles), as
				generally depicted on the boundary map entitled Canyon Creek Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(210)Deadman Creek,
				MontanaThe segment within the Beaverhead-Deerlodge National
				Forest from its source downstream approximately 10.2 miles to the forest
				boundary, as generally depicted on the boundary map entitled Deadman
				Creek Wild River and dated January 2003, which shall be administered by
				the Secretary of Agriculture as a wild river.
					(211)Smith River,
				MontanaThe segment within the Lewis and Clark National Forest
				from Tenderfoot Creek downstream to Deep Creek, comprising approximately 11.8
				miles, as generally depicted on the boundary map entitled Smith Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(212)Middle Fork
				Judith River, MontanaThe segment within the Lewis and Clark
				National Forest from Arch Coulee Junction downstream to the national forest
				boundary, comprising approximately 4.8 miles, as generally depicted on the
				boundary map entitled Middle Fork Judith Wild River, and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river.
					(213)Rock Creek
				Watershed, Montana(A)The segment of the main
				fork of Rock Creek within the Lolo and Beaverhead-Deerlodge National Forests
				from the mouth of Juno Gulch downstream to the mouth of Rickard Gulch,
				comprising approximately 30 miles, as generally depicted on the boundary map
				entitled Rock Creek Scenic River and dated January 2003, which
				shall be administered by the Secretary of Agriculture as a scenic river.
							(B)The segment of Ranch Creek, from its
				source to the boundary of the Lolo National Forest, within the Lolo National
				Forest, comprising approximately 5 miles, as generally depicted on the boundary
				map entitled Ranch Creek Wild River and dated January 2003,
				which shall be administered by the Secretary of Agriculture as a wild
				river.
							(C)The entire segment of Welcome Creek,
				from its source to its confluence with the main fork of Rock Creek, within the
				Lolo National Forest, comprising approximately 7 miles, as generally depicted
				on the boundary map entitled Welcome Creek Wild River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river.
							(D)The entire segment of Alder Creek,
				from its source to its confluence with the main fork of Rock Creek, within the
				Lolo National Forest, comprising approximately 5 miles, as generally depicted
				on the boundary map entitled Alder Creek Wild River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river.
							(E)The entire segment of Hogback Creek,
				from its source to its confluence with the main fork of Rock Creek, within the
				Lolo National Forest, comprising approximately 6 miles, as generally depicted
				on the boundary map entitled Hogback Wild River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river.
							(F)The entire segment of Wyman Gulch,
				from its source to its confluence with the main fork of Rock Creek, within the
				Lolo National Forest, comprising approximately 5 miles, as generally depicted
				on the boundary map entitled Wyman Gulch Wild River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river.
							(G)The segment of Stony Creek from its
				source at Stony Lake to the mouth of Little Stony Creek, within the
				Beaverhead-Deerlodge National Forest, comprising approximately 4 miles, as
				generally depicted on the boundary map entitled Stony Creek Wild and
				Scenic River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river; the segment of Stony Creek from the
				mouth of Little Stony Creek to its confluence with the main fork of Rock Creek,
				comprising approximately 6 miles, which shall be administered by the Secretary
				of Agriculture as a scenic river.
							(H)The segment of the West Fork of Rock
				Creek from its source to the Beaverhead-Deerlodge National Forest boundary,
				within the Beaverhead-Deerlodge National Forest, comprising approximately 15
				miles, as generally depicted on the boundary map as West Fork of Rock
				Creek Scenic River and dated January 2003, which shall be administered
				by the Secretary of Agriculture as a scenic river.
							(I)The segment of the Ross Fork of Rock
				Creek, from its source to the mouth of Elk Creek, within the
				Beaverhead-Deerlodge National Forest, comprising approximately 10 miles, as
				generally depicted on the boundary map entitled Ross Fork Wild
				River, which shall be administered by the Secretary of Agriculture as a
				wild river.
							(J)The segment of Copper Creek, from its
				source to the boundary of the mouth of Lutz Creek, within the
				Beaverhead-Deerlodge National Forest, comprising approximately 9 miles, as
				generally depicted on the boundary map entitled Copper Creek Wild and
				Scenic River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river; the segment of Copper Creek from the
				mouth of Lutz Creek to its confluence with the Middle Fork of Rock Creek,
				comprising approximately 5 miles, which shall be administered by the Secretary
				of Agriculture as a scenic river.
							(K)The segment of the Middle Fork of
				Rock Creek, from its source to the mouth of Senate Creek, within the
				Beaverhead-Deerlodge National Forest, comprising approximately 5 miles, as
				generally depicted on the boundary map entitled Middle Fork Wild and
				Scenic River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river; the segment of the Middle Fork of
				Rock Creek, from the mouth of Senate Creek to the confluence with Copper Creek,
				comprising approximately 6 miles, which shall be administered by the Secretary
				of Agriculture as a scenic river.
							(L)The segment of Carpp Creek, from its
				source to its confluence with the Middle Fork of Rock Creek, within the
				Beaverhead-Deerlodge National Forest, comprising approximately 6 miles, as
				generally depicted on the boundary map entitled Carpp Creek Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
							(M)The segment of the East Fork of Rock
				Creek, from its source to its confluence with the head of the East Fork
				Reservoir, within the Beaverhead-Deerlodge National Forest, comprising
				approximately 10 miles, as generally depicted on the boundary map entitled
				East Fork Wild River and dated January 2003, which shall be
				administered by the Secretary of Agriculture as a wild river.
							(214)Salt River,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 12 miles to forest road 10072, as generally
				depicted on the boundary map entitled Salt Wild River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river.
					(215)Swift Creek,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 8 miles to Periodic Spring, as generally
				depicted on the boundary map entitled Swift Creek Wild River and
				dated January 2003, which shall be administered by the Secretary of Agriculture
				as a wild river.
					(216)Hoback River,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 10 miles to the end of forest road 30710,
				as generally depicted on the boundary map entitled Hoback Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(217)Willow Creek,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 20 miles to the confluence with the Hoback
				River, as generally depicted on the boundary map entitled Willow Creek
				Wild River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(218)Gros Ventre,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 12 miles to Horn Ranch, as generally
				depicted on the boundary map entitled Gros Ventre Wild River and
				dated January 2003, which shall be administered by the Secretary of Agriculture
				as a wild river, and the segment from Horn Ranch downstream approximately 28
				miles to the forest boundary, as generally depicted on the boundary map
				entitled Gros Ventre Scenic River and dated January 2003, which
				shall be administered by the Secretary of Agriculture as a scenic river.
					(219)Crystal Creek,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 12 miles to the Gros Ventre Wilderness
				boundary, as generally depicted on the boundary map entitled Crystal
				Creek Wild River and dated January 2003, which shall be administered by
				the Secretary of Agriculture as a wild river; and the segment from the end of
				the road downstream approximately 3 miles to the confluence with the Gros
				Ventre River, as generally depicted on the boundary map entitled Crystal
				Creek Scenic River and dated January 2003, which shall be administered
				by the Secretary of Agriculture as a scenic river.
					(220)Pacific Creek,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 25 miles to the Teton Wilderness Boundary,
				as generally depicted on the boundary map entitled Pacific Creek Wild
				River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river; and the segment from the wilderness
				boundary downstream approximately 8 miles to the confluence with the Snake
				River, as generally depicted on the boundary map entitled Pacific Creek
				Scenic River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a scenic river.
					(221)Buffalo Fork,
				WyomingThe segment within the Bridger-Teton National Forest
				upstream from Turpin Meadows for approximately 68 miles, as generally depicted
				on the boundary map entitled Buffalo Fork Wild River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				wild river; and the segment from Turpin Meadows downstream approximately 16
				miles to the boundary of Grand Teton National Park, as generally depicted on
				the boundary map entitled Buffalo Fork Scenic River and dated
				January 2003, which shall be administered by the Secretary of Agriculture as a
				scenic river.
					(222)Snake,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 7 miles to the boundary of Yellowstone
				National Park, as generally depicted on the boundary map entitled Snake
				Wild River and dated January 2003, which shall be administered by the
				Secretary of Agriculture as a wild river.
					(223)Thorofare,
				WyomingThe segment of the main stem within the Bridger-Teton
				National Forest from the source downstream approximately 25 miles to the
				confluence with the Yellowstone River, and the source of Open Creek downstream
				10 miles to the confluence with the main stem, as generally depicted on the
				boundary map entitled Thorofare Wild River and dated January
				2003, which shall be administered by the Secretary of Agriculture as a wild
				river.
					(224)Atlantic Creek,
				WyomingThe segment within the Bridger-Teton National Forest from
				the Parting of the Waters downstream approximately 10 miles to the confluence
				with the Yellowstone River, as generally depicted on the boundary map entitled
				Atlantic Creek Wild River and dated January 2003, which shall be
				administered by the Secretary of Agriculture as a wild river.
					(225)Yellowstone,
				WyomingThe segment within the Bridger-Teton National Forest from
				the source downstream approximately 28 miles to the boundary of Yellowstone
				National Park, as generally depicted on the boundary map entitled
				Yellowstone Wild River and dated January 2003, which shall be
				administered by the Secretary of Agriculture as a wild river.
					(226)Yellowstone
				River, Wyoming and MontanaThe segment within the Gallatin
				National Forest and Yellowstone National Park from the southern boundary of
				Yellowstone National Park to the confluence with Yellowstone Lake, and from the
				Fishing Bridge downstream to the mouth of Yankee Jim Canyon comprising
				approximately 102 miles, as generally depicted on the boundary map entitled
				‘Yellowstone Wild and Scenic River, and dated January 2003, which shall be
				administered by the Secretaries of the Interior and Agriculture as a wild river
				with the exception of the segment from the north boundary of Yellowstone
				National Park to the mouth of Yankee Jim Canyon, which shall be administered as
				a scenic
				river.
					.
			IVNATIONAL WILDLAND
			 RESTORATION AND RECOVERY SYSTEM
			401.FindingsThe Congress makes the following
			 findings:
				(1)Certain National
			 Forest System lands and surrounding areas have been damaged by unwise resource
			 extraction and development activities and practices, and the productive
			 potential of the lands and waters of these areas, including the potential for
			 the dispersal of species in response to climate change, has been reduced by
			 development activities.
				(2)Recovery activities are required to reverse
			 severe damage to native fish and wildlife populations and water quality in
			 these areas and to facilitate the dispersal of species in response to climate
			 change.
				(3)Recovery work
			 associated with these areas will create new job opportunities for local
			 communities, assist in the economic transition ongoing in the region, and
			 contribute to the economic sustainability of these rural areas by restoring the
			 productive capability of the land.
				402.DefinitionsIn this title:
				(1)RecoveryThe term recovery means the
			 restoration of lands damaged by land management activities to a natural
			 untrammeled condition and the restoration of the undeveloped roadless character
			 of such land.
				(2)Recovery
			 systemThe term Recovery System means the National
			 Wildland Restoration and Recovery System.
				403.National
			 Wildland Restoration and Recovery System
				(a)EstablishmentThere
			 is hereby established the National Wildland Restoration and Recovery
			 System.
				(b)ComponentsThe
			 following areas, consisting of a total of approximately 1,022,769 acres, as
			 depicted on the maps dated January 2003 and entitled National Wildland
			 Restoration and Recovery Area, are designated as wildland recovery
			 areas and components of the National Wildland Recovery and Restoration
			 System:
					(1)Skyland area,
			 consisting of approximately 10,126 acres administered by the Flathead National
			 Forest.
					(2)Hungry Horse area
			 (except Hungry Horse Dam and Reservoir), consisting of approximately 204,981
			 acres administered by the Flathead National Forest.
					(3)Lolo Creek area,
			 consisting of approximately 59,398 acres administered by the Lolo or Clearwater
			 National Forest.
					(4)Yellowstone West
			 area, consisting of approximately 164,445 acres administered by the
			 Caribou-Targhee National Forest.
					(5)Mt. Leidy area,
			 consisting of approximately 69,912 acres administered by the Bridger-Teton
			 National Forest.
					(6)Cabinet/Yaak area,
			 consisting of approximately 99,591 acres administered by the Kootenai National
			 Forest.
					(7)Lightning Creek
			 area, consisting of approximately 30,722 acres administered by the Panhandle
			 National Forest.
					(8)Coeur d’Alene River
			 area, consisting of approximately 372,072 acres administered by the Panhandle
			 National Forest.
					(9)Magruder Corridor
			 area, consisting of approximately 11,522 acres administered by the Nez Perce or
			 Bitterroot National Forest.
					404.Management of
			 Recovery System
				(a)Management During
			 Recovery
					(1)RestorationAll lands within the Recovery System shall
			 be managed so as to restore their native vegetative cover and reduce or
			 eliminate invasive non-native species, facilitate native species diversity to
			 the extent possible with climate change, stabilize slopes and soils to prevent
			 or reduce further erosion, recontour slopes to their original contours, remove
			 barriers to natural fish spawning runs, and generally restore such lands in
			 their entirety to a natural roadless and wild condition.
					(2)Water quality
			 restorationIn the management of the Recovery System, special
			 consideration shall be given to restoration of water quality in the Recovery
			 System.
					(3)Management
			 methodsRecovery System lands shall be managed using methods such
			 as road obliteration, planting of trees and other vegetation native to the
			 lands, and removal by heavy equipment of sediment from streambeds. Existing
			 methods developed by the Forest Service, the National Park Service, and other
			 persons shall be considered and, when appropriate, applied to the lands within
			 the Recovery System. To the extent practicable, the Secretary of Agriculture
			 shall carry out this section using existing, available equipment. When renting
			 or leasing heavy equipment necessary for recovery efforts pursuant to this
			 section, the Secretary shall use local contractors to the extent
			 practicable.
					(b)Post Recovery
			 ManagementWhen recovery is achieved for a component of the
			 Recovery System, the Forest Service shall evaluate the suitability of such
			 component for inclusion in the National Wilderness Preservation System or for
			 other uses consistent with the purposes of this Act. The Forest Service shall
			 make a recommendation concerning the future management status of the component,
			 and shall submit the recommendation and an evaluation to the Congress. The
			 evaluation shall be conducted in the same manner as, and subject to the same
			 requirements that apply to, the preparation of an environmental impact
			 statement under section 102(2)(C) of the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)(C)). The evaluation shall include documentation of the
			 component’s values as wilderness and as wildlife habitat, its role in
			 maintaining water quality and native biodiversity, its role in the forest
			 reserve system, a list of alternative designations for the component consistent
			 with the purposes of this Act, and a roadless inventory for the component. No
			 provision of this subsection shall be construed to diminish the
			 responsibilities of the Secretary of Agriculture with respect to land and
			 resource management plans under section 6 of the
			 Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1604).
				405.National
			 Wildland Recovery Corps
				(a)EstablishmentThere
			 is hereby established a special unit of the Forest Service, to be known as the
			 National Wildland Recovery Corps. The National Wildland Recovery Corps shall
			 hire the necessary personnel and purchase the necessary equipment to carry out
			 its land recovery responsibilities under this title.
				(b)Recovery
			 PlansNot later than three years after the date of the enactment
			 of this Act, the National Wildland Recovery Corps shall develop a wildland
			 recovery plan for each area of the Recovery System. Each recovery plan shall
			 detail necessary work and funding requirements needed to implement the
			 management direction established under section 404. Each recovery plan shall
			 take into account the specific conditions of an area in the Recovery System,
			 including soil type, slope, native species composition, road densities, forest
			 cover, the number of road crossings and culverts, and when possible,
			 predevelopment conditions. Each recovery plan shall set forth definite
			 timelines for expected recovery of the area to which the plan applies,
			 including a list of management activities planned each year, with projected
			 dates for recovery. Each recovery plan shall map out the portion, within the
			 area of the Recovery System to which the plan applies, which will be recovered
			 using active management efforts, as well as the portion of such area in which
			 natural recovery will occur. Upon completion, a recovery plan shall become an
			 amendment to the land and resource management plan for the unit of the National
			 Forest System to which the plan applies.
				(c)EvaluationThe
			 National Wildland Recovery Corps shall use measurable criteria to judge the
			 success of recovery efforts taken pursuant to this section. Such criteria shall
			 include the results of sediment monitoring, reductions in open and total road
			 densities, percent forest cover, increase in stream mileage available to native
			 fish migrations, the results of hydrological measurements to determine water
			 flow rates for key watersheds, and the abundance of management indicator
			 species that are indicative of ecosystem health.
				VIMPLEMENTATION AND
			 MONITORING
			501.Implementation
			 report
				(a)Report
			 RequiredWithin three years after the date of the enactment of
			 this Act, the Secretary of Agriculture and the Secretary of the Interior shall
			 jointly submit to the Committee on Energy and Natural Resources of the Senate
			 and the Committee on Natural Resources of the House of Representatives a report
			 that details the implementation of this Act. The report shall also detail any
			 additional work and funding requirements necessary to achieve the purposes of
			 this Act.
				(b)PreparationThe
			 report shall be produced by a panel of independent scientists appointed by the
			 National Academy of Sciences, in consultation with the Society for Conservation
			 Biology.
				502.Interagency
			 team
				(a)EstablishmentThe
			 Secretary of Agriculture and Secretary of the Interior shall jointly establish
			 an interagency team, containing equal numbers of participants from the public
			 and private sectors, to monitor, evaluate, and make recommendations to ensure
			 long-term results required by this Act.
				(b)Geographic
			 Information System
					(1)DevelopmentThe
			 interagency team shall develop a geographic information system for monitoring
			 the Northern Rockies Bioregion. The geographic information system shall be
			 based on satellite-gathered data and shall include comprehensive maps and
			 databases to assist in the detection of changes in the Northern Rockies
			 Bioregion.
					(2)Types of
			 informationThe maps and databases included in the geographic
			 information system shall be updated periodically to record the
			 following:
						(A)Vegetation cover
			 (with species occurrence and densities).
						(B)Human
			 impacts.
						(C)Water and air
			 quality.
						(D)Activities that
			 bear on forest husbandry and restoration.
						(3)Status
			 reportsThe geographic information system shall include status
			 reports on the progress of ecosystem protection, corridor consolidation, and
			 forest recovery efforts and reports on the status of threatened and endangered
			 species which are primary indicators of ecosystem health.
					(c)Wildlife
			 MovementsThe interagency team shall assess the potential for
			 facilitating wildlife movements across or under major highways and rail lines
			 within the biological corridors established in title II. This assessment shall
			 identify major crossing points and identify possible management actions to
			 enhance the suitability of such crossing points as movement corridors,
			 including underpasses, overpasses, and other methods for reducing the danger to
			 native wildlife while facilitating movements within the Northern Rockies
			 Bioregion.
				503.Roadless lands
			 evaluation
				(a)Evaluation
			 RequiredRoadless lands greater than 1,000 acres in size, that
			 are located within the National Forest System in the State of Idaho, Montana,
			 Oregon, Washington, or Wyoming and that are not designated as components of the
			 National Wilderness Preservation System (under this Act or any other law) shall
			 be identified and evaluated by the panel of independent scientists appointed
			 under section 501. In identifying and evaluating these lands, the panel shall
			 make use of existing satellite information and Geographic Information System
			 data developed by the Forest Service, the Bureau of Land Management, and the
			 United States Fish and Wildlife Service, in addition to other information
			 sources. The panel shall study the role of such lands in maintaining biological
			 diversity in the Northern Rockies and as part of the overall forest reserve
			 system. The panel shall make recommendations regarding the management of the
			 lands, and shall include the recommendations in the report required by section
			 501.
				(b)ProhibitionUntil
			 the Congress enacts a law stating otherwise, no new road construction or
			 reconstruction, or timber harvest (except firewood gathering) shall be allowed
			 in the lands described in subsection (a). Additionally, no oil or gas leasing,
			 mining, or other development which impairs the natural and roadless qualities
			 of these lands shall be allowed on the lands.
				504.Native American
			 uses
				(a)DefinitionFor
			 purposes of this section and section 505, the term protected areas
			 means land designated by this Act as wilderness, wildland recovery areas, wild
			 and scenic rivers, and biological corridors.
				(b)Nonexclusive
			 AccessIn recognition of the
			 past use of portions of the protected areas by Native Americans for traditional
			 cultural and religious purposes, the Secretary of Agriculture and the Secretary
			 of the Interior shall ensure nonexclusive access to these protected areas by
			 native people for such traditional cultural and religious purposes. Such access
			 shall be consistent with the purpose and intent of Public Law 95–341 (42 U.S.C.
			 1996; commonly known as the American Indian Religious Freedom Act), and, in the
			 case of land designated as wilderness by this Act, the Wilderness Act (16
			 U.S.C. 1121 et seq.). The Secretaries, in accordance with such laws, upon
			 request of an Indian tribe, may from time-to-time temporarily close to the
			 general public use of one or more specific portions of these protected areas in
			 order to protect the privacy of religious activities and cultural uses in such
			 portions by an Indian people. As part of the preparation of general management
			 plans for the protected areas, the Secretaries shall request that the chief
			 executive officers of appropriate Indian tribes make recommendations with
			 respect to assuring access to important sites, enhancing the privacy of
			 traditional cultural and religious activities, and protecting cultural and
			 religious sites.
				(c)Cooperative
			 AgreementThe Forest Service and Bureau of Land Management shall
			 enter into cooperative management agreements with the appropriate Indian tribes
			 to assure protection of religious, burial, and gathering sites in the protected
			 areas, and shall work cooperatively on the management of all uses in the
			 protected areas that impact Indian lands and people.
				VIRULES OF
			 CONSTRUCTION
			601.Water
			 rightsNothing in this Act may
			 be construed as a relinquishment or reduction of any water rights reserved,
			 appropriated, or otherwise secured by the United States in the State of Idaho,
			 Montana, Wyoming, Oregon, or Washington on or before the date of enactment of
			 this Act.
			602.Indian
			 tribesNothing in this Act may
			 be construed to affect or modify any treaty or other right of an Indian
			 tribe.
			
